UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/15 Item 1. Schedule of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Biotechnology Discovery Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 95.7% Biotechnology 81.6% a Acadia Pharmaceuticals Inc. United States 435,100 $ 21,237,231 a Acceleron Pharma Inc. United States 209,300 5,994,352 a,b ADMA Biologics Inc. United States 131,700 1,227,444 a,b Aduro Biotech Inc. United States 142,480 3,735,826 a Alexion Pharmaceuticals Inc. United States 226,600 44,739,904 a Alkermes PLC United States 128,600 9,004,572 a Alnylam Pharmaceuticals Inc. United States 224,900 28,659,007 Amgen Inc. United States 562,600 99,349,534 a Amicus Therapeutics Inc. United States 711,200 12,225,528 a Anthera Pharmaceuticals Inc. United States 1,020,762 11,136,513 a,c Aptose Biosciences Inc., 144A Canada 488,883 2,220,327 a Aquinox Pharmaceuticals Inc. Canada 237,800 437,552 a,b,d ARCA biopharma Inc. United States 3,346,547 3,580,805 a,d,e ARCA biopharma Inc., wts., 6/16/22 United States 1,338,619 509,614 a,b Axovant Sciences Ltd. United States 450,882 6,316,857 a,b Bellicum Pharmaceuticals Inc. United States 331,600 6,748,060 a BioCryst Pharmaceuticals Inc. United States 346,600 5,365,368 a Biogen Inc. United States 367,761 117,234,852 a BioMarin Pharmaceutical Inc. United States 430,156 62,918,918 a,b Biotie Therapies OYJ, ADR Finland 111,900 2,006,367 a Bluebird Bio Inc. United States 176,528 29,273,638 a Cara Therapeutics Inc. United States 202,400 4,313,144 a,b Catalyst Pharmaceuticals Inc. United States 848,515 4,191,664 a Celgene Corp. United States 1,405,000 184,406,250 a Celldex Therapeutics Inc. United States 1,343,229 31,633,043 a,b Cellectis SA, ADR France 97,700 3,469,327 a,b ChemoCentryx Inc. United States 595,308 4,905,338 a,b Concert Pharmaceuticals Inc. United States 263,800 4,323,682 a,b,f CytRx Corp. United States 589,000 1,602,080 a Dicerna Pharmaceuticals Inc. United States 224,823 2,747,337 a Dyax Corp. United States 306,600 7,545,426 a,b Dynavax Technologies Corp. United States 366,770 10,786,706 a,b Eleven Biotherapeutics Inc. United States 701,164 1,942,224 a Fate Therapeutics Inc. United States 195,700 1,381,642 a FibroGen Inc. United States 451,308 10,492,911 a Forward Pharma AS, ADR Denmark 114,700 3,723,162 a Galapagos NV, ADR Belgium 58,800 3,566,220 a Genocea Biosciences Inc. United States 412,600 5,363,800 Gilead Sciences Inc. United States 1,560,300 183,896,958 a GlycoMimetics Inc. United States 337,000 2,581,420 a Halozyme Therapeutics Inc. United States 426,600 9,956,844 a,b,d Heat Biologics Inc. United States 624,200 3,988,638 a Heron Therapeutics Inc. United States 1,627,910 52,646,609 a,c Heron Therapeutics Inc., wts., 144A, 7/01/16 United States 278,594 8,006,799 a Immune Design Corp. United States 327,300 6,336,528 a ImmunoGen Inc. United States 371,300 6,690,826 a Incyte Corp. United States 658,500 68,668,380 a,b Inotek Pharmaceuticals Corp. United States 500,600 6,502,794 a,g Intarcia Therapeutics Inc., DD United States 80,195 2,959,997 a Intercept Pharmaceuticals Inc. United States 110,600 29,177,386 a Isis Pharmaceuticals Inc. United States 235,500 12,936,015 a Karyopharm Therapeutics Inc. United States 683,900 14,033,628 a,b Keryx Biopharmaceuticals Inc. United States 1,435,500 11,455,290 a,b Kite Pharma Inc. United States 123,144 8,961,189 a,b La Jolla Pharmaceutical Co. United States 384,600 11,691,840 a,f Lion Biotechnologies Inc. United States 830,700 7,110,792 a MacroGenics Inc. United States 293,900 11,050,640 a,b Mast Therapeutics Inc. United States 5,353,500 2,355,540 a Mast Therapeutics Inc., wts., 6/14/18 United States 4,544,600 227,230 a Medivation Inc. United States 464,554 48,931,473 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a Mirati Therapeutics Inc. Canada a,e Natera Inc. United States a,b Natera Inc. United States a Neurocrine Biosciences Inc. United States a,b NewLink Genetics Corp. United States a Nivalis Therapeutics Inc. United States a,e Northwest Biotherapeutics Inc., wts., 2/20/19 United States a Novavax Inc. United States a,b OncoMed Pharmaceuticals Inc. United States a Oncothyreon Inc. United States a Ophthotech Corp. United States a,b Orexigen Therapeutics Inc. United States a,b OvaScience Inc. United States a Pfenex Inc. United States a Portola Pharmaceuticals Inc. United States a Pronai Therapeutics Inc. Canada a,b ProQR Therapeutics NV Netherlands a PTC Therapeutics Inc. United States a Puma Biotechnology Inc. United States a Radius Health Inc. United States a Regeneron Pharmaceuticals Inc. United States a Retrophin Inc. United States a Sage Therapeutics Inc. United States a Sangamo BioSciences Inc. United States a Sorrento Therapeutics Inc. United States a Stemline Therapeutics Inc. United States a,b Synergy Pharmaceuticals Inc. United States a Targacept Inc. United States a,b Tekmira Pharmaceuticals Corp. Canada a Tesaro Inc. United States a Threshold Pharmaceuticals Inc. United States a Threshold Pharmaceuticals Inc., wts., 3/16/16 United States a Threshold Pharmaceuticals Inc., wts., 2/12/20 United States  a,b Tokai Pharmaceuticals Inc. United States a Tonix Pharmaceuticals Holding Corp. United States a Trillium Therapeutics Inc. Canada a Ultragenyx Pharmaceutical Inc. United States a Vertex Pharmaceuticals Inc. United States a vTv Therapeutics Inc., A United States a Xencor Inc. United States a Zafgen Inc. United States Life Sciences Tools & Services 3.4% a Fluidigm Corp. United States a Illumina Inc. United States Pharmaceuticals 10.7% a,b Alcobra Ltd. Israel a Aratana Therapeutics Inc. United States a Carbylan Therapeutics Inc. United States a,b Cynapsus Therapeutics Inc. Canada a Dermira Inc. United States a,b Egalet Corp. United States a,b Flex Pharma Inc. United States a Foamix Pharmaceuticals Ltd. Israel a GW Pharmaceuticals PLC, ADR United Kingdom a Intra-Cellular Therapies Inc. United States a Jazz Pharmaceuticals PLC United States a Marinus Pharmaceuticals Inc. United States a NantKwest Inc. United States a,g NantKwest Inc., 144A United States a Neos Therapeutics Inc. United States a Nuvo Research Inc. Canada a,c Nuvo Research Inc., 144A Canada Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a Relypsa Inc. United States 271,600 8,992,676 a Revance Therapeutics Inc. United States 244,300 7,580,629 a Sagent Pharmaceuticals Inc. United States 647,857 15,924,325 a SciClone Pharmaceuticals Inc. United States 1,711,919 15,595,582 Shire PLC, ADR Ireland 165,400 44,130,374 a TherapeuticsMD Inc. United States 2,320,600 18,077,474 a,b Zogenix Inc. United States 260,315 5,026,683 225,623,240 Total Common Stocks and Other Equity Interests (Cost $1,017,239,625) 2,011,926,349 Convertible Preferred Stocks 0.9% Biotechnology 0.3% a,g Aduro Biotech Inc., 8.00%, cvt. pfd., D United States 316,074 5,370,274 Pharmaceuticals 0.6% a,g Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A Netherlands 1,192,774 13,716,901 Total Convertible Preferred Stocks (Cost $14,571,217) 19,087,175 Preferred Stocks (Cost $3,200,000) 0.2% Biotechnology 0.2% a,e Edge Therapeutics Inc., pfd. United States 688,172 3,200,000 Total Investments before Short Term Investments (Cost $1,035,010,842) 2,034,213,524 Short Term Investments 7.7% Money Market Funds (Cost $69,269,070) 3.3% a,h Institutional Fiduciary Trust Money Market Portfolio United States 69,269,070 69,269,070 Investments from Cash Collateral Received for Loaned Securities (Cost $94,028,876) 4.4% Money Market Funds 4.4% a,h Institutional Fiduciary Trust Money Market Portfolio United States 94,028,876 94,028,876 Total Investments (Cost $1,198,308,788) 104.5% 2,197,511,470 Other Assets, less Liabilities ( ) % (95,401,188 ) Net Assets 100.0% $ 2,102,110,282 a Non-income producing. b A portion or all of the security is on loan at July 31, 2015. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2015, the aggregate value of these securities was $10,444,492, representing 0.50% of net assets. d See Note 8 regarding holdings of 5% voting securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At July 31, 2015, the aggregate value of these securities was $8,219,991, representing 0.39% of net assets. f At July 31, 2015 pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. g See Note 7 regarding restricted securities. h Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Flex Cap Growth Fund Shares Value Common Stocks 96.9% Automobiles & Components 0.5% a Tesla Motors Inc. 65,000 $ 17,299,750 Banks 2.8% a Signature Bank 415,000 60,419,850 a SVB Financial Group 250,000 35,775,000 96,194,850 Capital Goods 4.0% a HD Supply Holdings Inc. 1,964,700 70,336,260 Honeywell International Inc. 300,000 31,515,000 Roper Technologies Inc. 200,000 33,454,000 135,305,260 Commercial & Professional Services 1.9% a IHS Inc., A 235,000 29,382,050 a Stericycle Inc. 250,000 35,242,500 64,624,550 Consumer Durables & Apparel 4.9% NIKE Inc., B 700,000 80,654,000 a TRI Pointe Group Inc. 2,960,200 43,810,960 a Under Armour Inc., A 425,000 42,215,250 166,680,210 Consumer Services 0.7% Starbucks Corp. 425,000 24,620,250 Diversified Financials 3.0% a Affiliated Managers Group Inc. 375,000 77,962,500 Intercontinental Exchange Inc. 100,000 22,804,000 100,766,500 Energy 0.2% a FMC Technologies Inc. 190,000 6,224,400 Food & Staples Retailing 0.4% Whole Foods Market Inc. 425,000 15,470,000 Food, Beverage & Tobacco 2.7% Constellation Brands Inc., A 425,000 51,008,500 a Monster Beverage Corp. 255,000 39,155,250 90,163,750 Health Care Equipment & Services 11.1% a Cerner Corp. 1,075,000 77,099,000 a ConforMIS Inc. 249,700 5,763,076 a DexCom Inc. 300,000 25,395,000 a Edwards Lifesciences Corp. 165,000 25,106,400 a Envision Healthcare Holdings Inc. 1,950,000 87,360,000 McKesson Corp. 450,000 99,256,500 Medtronic PLC 710,000 55,656,900 375,636,876 Materials 2.3% Cytec Industries Inc. 450,000 33,403,500 Ecolab Inc. 400,000 46,324,000 79,727,500 Media 3.2% a,b Charter Communications Inc., A 146,836 27,290,939 a IMAX Corp. (Canada) 235,000 8,791,350 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) The Walt Disney Co. 600,000 72,000,000 108,082,289 Pharmaceuticals, Biotechnology & Life Sciences 17.4% a Allergan PLC 425,000 140,738,750 a Biogen Inc. 285,000 90,852,300 Bristol-Myers Squibb Co. 750,000 49,230,000 a Celgene Corp. 850,000 111,562,500 a Celldex Therapeutics Inc. 550,000 12,952,500 a FibroGen Inc. 319,026 7,417,355 a Illumina Inc. 120,000 26,316,000 a NantKwest Inc. 190,000 5,814,000 a,b Natera Inc. 300,000 5,427,000 a Prestige Brands Holdings Inc. 5,900 280,958 a Regeneron Pharmaceuticals Inc. 50,000 27,683,000 a Revance Therapeutics Inc. 401,114 12,446,567 a Valeant Pharmaceuticals International Inc. 385,000 99,149,050 589,869,980 Real Estate 0.8% Equinix Inc. 100,000 27,891,000 Retailing 6.0% Advance Auto Parts Inc. 270,000 47,036,700 a Amazon.com Inc. 170,000 91,145,500 a The Priceline Group Inc. 36,500 45,390,305 Tractor Supply Co. 200,000 18,504,000 202,076,505 Semiconductors & Semiconductor Equipment 5.2% a Cavium Inc. 725,000 49,155,000 a Nanometrics Inc. 550,000 7,524,000 a NXP Semiconductors NV (Netherlands) 950,000 92,140,500 Skyworks Solutions Inc. 275,000 26,309,250 175,128,750 Software & Services 20.5% a Alibaba Group Holding Ltd., ADR (China) 525,000 41,128,500 a CoStar Group Inc. 155,000 31,199,950 a Electronic Arts Inc. 675,000 48,296,250 a Facebook Inc., A 1,000,000 94,010,000 a FleetCor Technologies Inc. 335,000 51,864,700 a Google Inc., C 130,000 81,329,300 a LinkedIn Corp., A 225,000 45,733,500 MasterCard Inc., A 1,100,000 107,140,000 a Mobileye NV 325,000 19,532,500 a Salesforce.com Inc. 515,000 37,749,500 a ServiceNow Inc. 700,000 56,350,000 Visa Inc., A 862,500 64,980,750 a Workday Inc. 200,000 16,866,000 696,180,950 Technology Hardware & Equipment 7.9% Apple Inc. 1,700,000 206,210,000 a Palo Alto Networks Inc. 325,000 60,394,750 266,604,750 Transportation 1.4% a Spirit Airlines Inc. 775,800 46,408,356 Total Common Stocks (Cost $2,095,824,462) 3,284,956,476 Short Term Investments 1.7% Money Market Funds (Cost $28,365,419) 0.8% a,c Institutional Fiduciary Trust Money Market Portfolio 28,365,419 28,365,419 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Investments from Cash Collateral Received for Loaned Securities 0.9% Money Market Funds (Cost $30,775,250) 0.9% a,c Institutional Fiduciary Trust Money Market Portfolio 30,775,250 30,775,250 Total Investments (Cost $2,154,965,131) 98.6% 3,344,097,145 Other Assets, less Liabilities 1.4% 46,485,086 Net Assets 100.0% $ 3,390,582,231 a Non-income producing. b A portion or all of the security is on loan at July 31, 2015. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Focused Core Equity Fund Country Shares Value Common Stocks 92.5% Consumer Discretionary 11.7% a Altice SA Luxembourg 43,410 $ 5,483,627 BorgWarner Inc. United States 61,750 3,069,593 NIKE Inc., B United States 34,718 4,000,208 Twenty-First Century Fox Inc., B United States 174,350 5,844,212 The Walt Disney Co. United States 37,520 4,502,400 22,900,040 Consumer Staples 2.0% CVS Health Corp. United States 35,930 4,041,047 Energy 7.0% Anadarko Petroleum Corp. United States 61,910 4,603,009 Pioneer Natural Resources Co. United States 42,130 5,340,820 Schlumberger Ltd. United States 46,400 3,842,848 13,786,677 Financials 22.9% BlackRock Inc. United States 11,927 4,011,289 a CBRE Group Inc. United States 131,400 4,989,258 The Charles Schwab Corp. United States 154,020 5,372,217 Citigroup Inc. United States 73,530 4,298,564 Discover Financial Services United States 61,150 3,412,781 Equinix Inc. United States 21,000 5,857,110 The Hartford Financial Services Group Inc. United States 166,360 7,910,418 JPMorgan Chase & Co. United States 59,583 4,083,223 LPL Financial Holdings Inc. United States 108,760 5,128,034 45,062,894 Health Care 15.1% a Allergan PLC United States 32,944 10,909,406 Sanofi, ADR France 109,911 5,934,095 a Valeant Pharmaceuticals International Inc. United States 49,430 12,729,708 29,573,209 Industrials 10.7% The ADT Corp. United States 155,700 5,376,321 FedEx Corp. United States 12,340 2,115,323 a Genesee & Wyoming Inc. United States 92,370 6,578,591 Precision Castparts Corp. United States 9,780 1,906,318 Towers Watson & Co. United States 39,400 4,995,132 20,971,685 Information Technology 19.5% a Adobe Systems Inc. United States 78,120 6,405,059 a Google Inc., A United States 4,270 2,807,525 a Google Inc., C United States 4,480 2,802,733 MasterCard Inc., A United States 52,860 5,148,564 Microsoft Corp. United States 144,750 6,759,825 Motorola Solutions Inc. United States 93,600 5,630,976 QUALCOMM Inc. United States 136,050 8,760,259 38,314,941 Materials 3.6% Agrium Inc. Canada 30,770 3,146,540 Axiall Corp. United States 131,658 3,874,695 7,021,235 Total Common Stocks (Cost $155,831,689) 181,671,728 Short Term Investments (Cost $14,246,175) 7.3% Money Market Funds 7.3% a,b Institutional Fiduciary Trust Money Market Portfolio United States 14,246,175 14,246,175 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Total Investments (Cost $170,077,864) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Global Government Bond Fund Country Principal Amount* Value Foreign Government and Agency Securities 66.2% Government of Canada, 2.75%, 6/01/22 Canada 300,000 CAD $ 255,083 Government of Chile, 3.875%, 8/05/20 Chile 100,000 108,775 a Government of Finland, senior bond, Reg S, 2.00%, 4/15/24 Finland 350,000 EUR 427,770 a Government of France, Reg S, 1.00%, 11/25/18 France 360,000 EUR 409,508 5/25/19 France 160,000 EUR 182,444 a Government of Germany, Reg S, 1.50%, 2/15/23 Germany 375,000 EUR 448,124 a Government of Indonesia, Reg S, 4.875%, 5/05/21 Indonesia 200,000 212,330 a Government of Lithuania, senior note, Reg S, 6.625%, 2/01/22 Lithuania 200,000 240,630 Government of Malaysia, 3.197%, 10/15/15 Malaysia 800,000 MYR 209,573 senior bond, 4.24%, 2/07/18 Malaysia 650,000 MYR 174,305 senior note, 3.654%, 10/31/19 Malaysia 550,000 MYR 144,985 Government of Mexico, 7.75%, 12/14/17 Mexico 30,000 b MXN 199,953 8.00%, 12/07/23 Mexico 30,000 b MXN 211,171 senior bond, 5.95%, 3/19/19 Mexico 100,000 112,501 Government of Peru, senior bond, 6.55%, 3/14/37 Peru 200,000 249,988 Government of Poland, 3.25%, 7/25/19 Poland 1,400,000 PLN 385,512 4.00%, 10/25/23 Poland 1,150,000 PLN 331,229 Government of Singapore, 2.375%, 4/01/17 Singapore 350,000 SGD 261,064 a Government of Spain, senior bond, Reg S, 5.15%, 10/31/44 Spain 50,000 EUR 78,834 senior note, Reg S, 5.15%, 10/31/28 Spain 200,000 EUR 290,203 Italy Treasury Bond, a Reg S, 3.50%, 3/01/30 Italy 400,000 EUR 509,186 senior bond, 4.25%, 9/01/19 Italy 160,000 EUR 201,420 senior bond, 5.50%, 9/01/22 Italy 250,000 EUR 351,106 a senior bond, Reg S, 5.00%, 8/01/34 Italy 150,000 EUR 225,618 a Queensland Treasury Corp., senior note, Reg S, 3.50%, 9/21/17 Australia 350,000 AUD 263,220 6.00%, 7/21/22 Australia 300,000 AUD 263,008 a United Kingdom Treasury Bond, Reg S, 4.00%, 9/07/16 United Kingdom 300,000 GBP 486,153 a United Kingdom Treasury Note, Reg S, 2.00%, 7/22/20 United Kingdom 195,000 GBP 312,611 Total Foreign Government and Agency Securities (Cost $8,015,888) 7,546,304 U.S. Government and Agency Securities 27.4% U.S. Treasury Bond, 4.375%, 11/15/39 United States 230,000 292,945 c Index Linked, 3.375%, 4/15/32 United States 160,743 228,067 U.S. Treasury Note, 0.375%, 1/15/16 United States 200,000 200,156 1.00%, 8/31/16 United States 600,000 603,937 0.75%, 1/15/17 United States 300,000 300,984 1.875%, 8/31/17 United States 500,000 511,992 2.625%, 11/15/20 United States 600,000 629,672 c Index Linked, 2.00%, 1/15/16 United States 179,693 180,633 c Index Linked, 1.25%, 7/15/20 United States 163,537 173,489 Total U.S. Government and Agency Securities (Cost $3,060,008) 3,121,875 Total Investments before Short Term Investments (Cost $11,075,896) 10,668,179 Shares Short Term Investments (Cost $518,881) 4.6% Money Market Funds 4.6% d,e Institutional Fiduciary Trust Money Market Portfolio United States 518,881 518,881 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Total Investments (Cost $11,594,777) 98.2% 11,187,060 Other Assets, less Liabilities 1.8% 205,349 Net Assets 100.0% $ 11,392,409 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2015, the aggregate value of these securities was $4,349,639 representing 38.18% of net assets. b Principal amount is stated in 100 Mexican Peso Units. c Principal amount of security is adjusted for inflation. d Non-income producing. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. At July 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Australian Dollar BZWS Buy 40,000 $ 29,135 9/08/15 $ 38 $ - Australian Dollar BZWS Sell 760,000 587,381 9/08/15 33,097 - British Pound RBCCM Buy 520,000 811,291 9/08/15 380 - British Pound RBCCM Sell 520,000 793,629 9/08/15 - (18,041 ) Euro CITI Sell 1,120,000 1,246,610 9/08/15 15,703 - Malaysian Ringgit BZWS Sell 2,000,000 537,851 9/08/15 19,012 - Polish Zloty BZWS Sell 2,900,000 778,691 9/08/15 10,700 - Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ 78,930 $ (18,041 ) Net unrealized appreciation (depreciation) $ 60,889 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BZWS Barclays Bank PLC CITI Citigroup, Inc. RBCCM Royal Bank of Canada Currency AUD Australian Dollar CAD Canadian Dollar EUR Euro GBP British Pound MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty SGD Singapore Dollar Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Growth Opportunities Fund Country Shares Value Common Stocks 97.0% Consumer Discretionary 17.4% a Amazon.com Inc. United States 76,501 $ 41,016,011 a Buffalo Wild Wings Inc. United States 38,101 7,451,793 a Chipotle Mexican Grill Inc. United States 13,687 10,158,902 a DISH Network Corp., A United States 121,665 7,860,777 Hanesbrands Inc. United States 356,489 11,061,854 Harman International Industries Inc. United States 100,612 10,831,888 Lowe's Cos. Inc. United States 171,869 11,920,834 NIKE Inc., B United States 144,084 16,601,358 a The Priceline Group Inc. United States 16,155 20,089,873 Starbucks Corp. United States 487,663 28,250,318 a Under Armour Inc., A United States 223,446 22,194,891 The Walt Disney Co. United States 249,852 29,982,240 217,420,739 Consumer Staples 3.7% Constellation Brands Inc., A United States 109,806 13,178,916 Mead Johnson Nutrition Co., A United States 111,431 9,849,386 a Monster Beverage Corp. United States 153,856 23,624,589 46,652,891 Energy 3.1% Anadarko Petroleum Corp. United States 350,669 26,072,240 a Diamondback Energy Inc. United States 191,058 12,858,204 38,930,444 Financials 6.7% a Affiliated Managers Group Inc. United States 69,976 14,548,011 American Tower Corp. United States 128,649 12,235,806 BlackRock Inc. United States 28,312 9,521,892 a CBRE Group Inc. United States 442,216 16,790,942 The Charles Schwab Corp. United States 497,322 17,346,591 a Signature Bank United States 94,324 13,732,631 84,175,873 Health Care 25.7% a Allergan PLC United States 166,709 55,205,685 a Alnylam Pharmaceuticals Inc. United States 43,715 5,570,603 a Biogen Inc. United States 79,271 25,270,010 a Celgene Corp. United States 374,233 49,118,081 a Celldex Therapeutics Inc. United States 265,002 6,240,797 a Edwards Lifesciences Corp. United States 60,620 9,223,939 a Envision Healthcare Holdings Inc. United States 318,239 14,257,107 Gilead Sciences Inc. United States 222,116 26,178,592 a HMS Holdings Corp. United States 283,560 3,266,611 a Illumina Inc. United States 98,331 21,563,988 a Impax Laboratories Inc. United States 136,306 6,605,389 a Incyte Corp. United States 99,062 10,330,185 a Jazz Pharmaceuticals PLC United States 64,914 12,479,067 a Karyopharm Therapeutics Inc. United States 223,481 4,585,830 a Medivation Inc. United States 75,699 7,973,376 a NantKwest Inc. United States 67,600 2,068,560 a,b Natera Inc. United States 40,200 727,218 Perrigo Co. PLC United States 76,398 14,683,696 a Sagent Pharmaceuticals Inc. United States 206,195 5,068,273 a Valeant Pharmaceuticals International Inc. United States 138,550 35,680,782 a VWR Corp. United States 231,808 6,210,136 322,307,925 Industrials 6.0% Allegiant Travel Co. United States 47,945 10,199,340 American Airlines Group Inc. United States 148,226 5,943,863 B/E Aerospace Inc. United States 120,085 5,849,340 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a DigitalGlobe Inc. United States 172,415 3,651,750 Flowserve Corp. United States 224,023 10,526,841 Hexcel Corp. United States 122,870 6,375,724 a IHS Inc., A United States 120,647 15,084,494 Kansas City Southern United States 98,006 9,721,215 a WABCO Holdings Inc. United States 61,922 7,645,509 74,998,076 Information Technology 28.6% a Adobe Systems Inc. United States 148,583 12,182,320 Apple Inc. United States 298,738 36,236,919 ARM Holdings PLC United Kingdom 347,305 5,460,605 Avago Technologies Ltd. Singapore 152,692 19,107,877 a BroadSoft Inc. United States 227,230 7,934,872 a Electronic Arts Inc. United States 275,912 19,741,504 a Facebook Inc., A United States 373,510 35,113,675 a,b FitBit Inc., A United States 38,600 1,837,360 a Freescale Semiconductor Ltd. United States 218,508 8,711,914 a Google Inc., A United States 43,126 28,355,345 a Google Inc., C United States 31,531 19,726,109 a LinkedIn Corp., A United States 53,631 10,901,037 MasterCard Inc., A United States 449,986 43,828,636 Microsoft Corp. United States 200,036 9,341,681 a Mobileye NV United States 106,302 6,388,750 a NXP Semiconductors NV Netherlands 181,112 17,566,053 a Palo Alto Networks Inc. United States 79,850 14,838,526 a Salesforce.com Inc. United States 133,088 9,755,350 a ServiceNow Inc. United States 118,198 9,514,939 a ViaSat Inc. United States 111,504 6,913,248 Visa Inc., A United States 464,943 35,028,806 358,485,526 Materials 2.7% a Axalta Coating Systems Ltd. United States 418,950 13,326,800 Ecolab Inc. United States 73,801 8,546,894 Martin Marietta Materials Inc. United States 77,726 12,188,991 34,062,685 Telecommunication Services 3.1% a SBA Communications Corp. United States 323,917 39,103,260 Total Common Stocks (Cost $800,041,123) 1,216,137,419 Convertible Preferred Stocks (Cost $4,551,297) 0.3% Health Care 0.3% a,c Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A Netherlands 395,765 4,551,297 Total Investments before Short Term Investments (Cost $804,592,420) 1,220,688,716 Short Term Investments 3.0% Money Market Funds (Cost $34,292,266) 2.8% a,d Institutional Fiduciary Trust Money Market Portfolio United States 34,292,266 34,292,266 Investments from Cash Collateral Received for Loaned Securities (Cost $2,397,600) 0.2% Money Market Funds 0.2% a,d Institutional Fiduciary Trust Money Market Portfolio United States 2,397,600 2,397,600 Total Investments (Cost $841,282,286) 100.3% 1,257,378,582 Other Assets, less Liabilities ( ) % (3,298,980 ) Net Assets 100.0% $ 1,254,079,602 a Non-income producing. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) b A portion or all of the security is on loan at July 31, 2015. c See Note 7 regarding restricted securities. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Natural Resources Fund Country Shares/Rights Value Common Stocks and Other Equity Interests 95.5% Coal & Consumable Fuels 0.1% a,b Energy Coal Resources, 144A United States 199,375 $ — Peabody Energy Corp. United States 515,650 618,780 618,780 Commodity Chemicals 0.8% Axiall Corp. United States 156,300 4,599,909 Construction Materials 0.5% Martin Marietta Materials Inc. United States 18,100 2,838,442 Diversified Metals & Mining 12.4% BHP Billiton PLC, ADR Australia 550,000 20,212,500 First Quantum Minerals Ltd. Zambia 217,500 1,737,805 Freeport-McMoRan Inc., B United States 739,400 8,687,950 Glencore PLC Switzerland 3,585,400 11,643,973 HudBay Minerals Inc. Canada 605,300 3,901,429 a Imperial Metals Corp. Canada 282,500 1,727,961 a Imperial Metals Corp., rts., 8/20/15 Canada 282,500 4,320 a Lundin Mining Corp. Canada 624,800 2,254,802 a Nautilus Minerals Inc. Canada 746,000 231,004 Rio Tinto PLC, ADR United Kingdom 248,500 9,597,070 Sandfire Resources NL Australia 963,767 4,241,172 a South32 Ltd., ADR Australia 271,140 1,727,162 Southern Copper Corp. Mexico 129,900 3,619,014 Teck Resources Ltd., B Canada 695,200 5,102,768 74,688,930 Fertilizers & Agricultural Chemicals 1.0% The Mosaic Co. United States 142,400 6,114,656 Gold 4.5% Agnico Eagle Mines Ltd. Canada 129,300 2,861,031 Alamos Gold Inc., A Canada 291,100 945,925 a B2Gold Corp. Canada 2,440,700 2,649,892 Barrick Gold Corp. Canada 333,000 2,350,980 G-Resources Group Ltd. Hong Kong 61,293,060 1,818,398 Goldcorp Inc. Canada 464,600 6,169,888 a Newcrest Mining Ltd. Australia 300,000 2,471,511 Randgold Resources Ltd., ADR Jersey Islands 87,500 5,282,375 a Romarco Minerals Inc. Canada 6,980,400 2,775,295 27,325,295 Integrated Oil & Gas 18.4% BP PLC, ADR United Kingdom 165,000 6,100,050 Chevron Corp. United States 285,300 25,243,344 Exxon Mobil Corp. United States 312,400 24,745,204 Occidental Petroleum Corp. United States 389,600 27,349,920 a Petroleo Brasileiro SA, ADR Brazil 302,400 2,056,320 Royal Dutch Shell PLC, A, ADR United Kingdom 245,100 14,088,348 Total SA, B, ADR France 231,300 11,400,777 110,983,963 Oil & Gas Drilling 1.5% Ensco PLC, A United States 102,619 1,701,423 Noble Corp. PLC United States 125,000 1,493,750 a Pioneer Energy Services Corp. United States 423,622 1,550,457 Rowan Cos. PLC United States 252,200 4,345,406 9,091,036 Oil & Gas Equipment & Services 17.9% Baker Hughes Inc. United States 163,300 9,495,895 a C&J Energy Services Ltd. United States 387,700 3,741,305 a Cameron International Corp. United States 192,300 9,703,458 a Dril-Quip Inc. United States 82,700 4,830,507 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a FMC Technologies Inc. United States 276,900 9,071,244 Halliburton Co. United States 229,935 9,608,984 a Hornbeck Offshore Services Inc. United States 151,800 2,762,760 Hunting PLC United Kingdom 253,600 2,033,246 a Key Energy Services Inc. United States 773,800 704,235 Oceaneering International Inc. United States 237,300 9,496,746 a Oil States International Inc. United States 108,900 3,278,979 a PHI Inc., non-voting United States 93,600 2,595,528 a RigNet Inc. United States 186,700 4,841,131 RPC Inc. United States 200,600 2,467,380 Schlumberger Ltd. United States 281,204 23,289,315 Superior Energy Services Inc. United States 338,000 5,746,000 a Weatherford International PLC United States 395,800 4,227,144 107,893,857 Oil & Gas Exploration & Production 32.4% Anadarko Petroleum Corp. United States 338,200 25,145,170 Cabot Oil & Gas Corp., A United States 630,500 16,493,880 a Callon Petroleum Co. United States 551,500 3,606,810 Canadian Natural Resources Ltd. Canada 460,200 11,231,427 Cimarex Energy Co. United States 59,500 6,195,140 a Cobalt International Energy Inc. United States 468,100 3,609,051 a Concho Resources Inc. United States 101,800 10,847,808 Devon Energy Corp. United States 110,500 5,460,910 a Diamondback Energy Inc. United States 107,800 7,254,940 EOG Resources Inc. United States 159,400 12,304,086 EQT Corp. United States 135,700 10,428,545 a Gran Tierra Energy Inc. Colombia 1,308,600 2,878,920 a Gulfport Energy Corp. United States 147,600 4,835,376 Hess Corp. United States 165,900 9,789,759 Marathon Oil Corp. United States 625,500 13,141,755 a Matador Resources Co. United States 214,946 4,735,260 Noble Energy Inc. United States 422,200 14,874,106 a Ophir Energy PLC United Kingdom 1,750,000 3,177,738 Pioneer Natural Resources Co. United States 99,800 12,651,646 a Rex Energy Corp. United States 1,246,600 2,792,384 a Rice Energy Inc. United States 252,400 4,555,820 SM Energy Co. United States 128,500 4,763,495 a Southwestern Energy Co. United States 223,100 4,149,660 194,923,686 Oil & Gas Refining & Marketing 4.8% HollyFrontier Corp. United States 164,600 7,943,596 Marathon Petroleum Corp. United States 82,900 4,532,143 Phillips 66 United States 134,000 10,653,000 Valero Energy Corp. United States 85,400 5,602,240 28,730,979 Oil & Gas Storage & Transportation 0.7% Kinder Morgan Inc. United States 66,600 2,307,024 Tallgrass Energy GP LP United States 58,500 1,759,680 4,066,704 Precious Metals & Minerals 0.5% Tahoe Resources Inc. United States 356,000 2,896,124 Total Common Stocks and Other Equity Interests (Cost $626,442,143) 574,772,361 Convertible Preferred Stocks 0.6% Oil & Gas Exploration & Production 0.6% Sanchez Energy Corp., 4.875%, cvt. pfd. United States 92,900 2,188,956 Sanchez Energy Corp., 6.50%, cvt. pfd., B United States 54,500 1,318,900 Total Convertible Preferred Stocks (Cost $7,072,693) 3,507,856 Preferred Stocks (Cost $2,376,164) 0.0% Coal & Consumable Fuels 0.0% a,b Energy Coal Resources, 144A, pfd. United States 29,847 — Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Principal Amount Convertible Bonds (Cost $3,429,125) 0.5% Oil & Gas Exploration & Production 0.5% Cobalt International Energy Inc., cvt., senior bond, 3.125%, 5/15/24 United States $ 4,787,000 3,054,705 Total Investments before Short Term Investments (Cost $639,320,125) 581,334,922 Shares Short Term Investments (Cost $21,294,487) 3.5% Money Market Funds 3.5% a,c Institutional Fiduciary Trust Money Market Portfolio United States 21,294,487 21,294,487 Total Investments (Cost $660,614,612) 100.1% 602,629,409 Other Assets, less Liabilities ( ) % (754,360 ) Net Assets 100.0% $ 601,875,049 a Non-income producing. b See Note 7 regarding restricted securities. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Small Cap Growth Fund Shares Value Common Stocks 95.7% Consumer Discretionary 18.1% a 2U Inc. 1,427,523 $ 45,809,212 a American Axle & Manufacturing Holdings Inc. 170,000 3,396,600 a Buffalo Wild Wings Inc. 153,900 30,099,762 a Five Below Inc. 832,100 30,679,527 a Global Eagle Entertainment Inc. 1,892,756 23,508,029 a Grand Canyon Education Inc. 1,186,700 51,538,381 a IMAX Corp. (Canada) 941,800 35,232,738 KB Home 1,583,700 25,307,526 Lithia Motors Inc. 81,086 9,705,183 a,b M/I Homes Inc. 1,581,900 39,674,052 a Mattress Firm Holding Corp. 625,500 38,687,175 a Nord Anglia Education Inc. (Hong Kong) 720,124 18,247,942 a Party City Holdco Inc. 414,500 8,546,990 a,b,c Potbelly Corp. 1,702,551 23,222,796 a Shutterfly Inc. 944,900 40,866,925 a,b,c Sportsman's Warehouse Holdings Inc. 2,622,700 30,659,363 a Tenneco Inc. 685,700 34,154,717 a,b Tile Shop Holdings Inc. 2,892,922 41,310,926 a Tumi Holdings Inc. 1,191,300 22,932,525 a,c Wingstop Inc. 420,684 14,421,048 Wolverine World Wide Inc. 1,400,000 41,048,000 a,b,c Zoe's Kitchen Inc. 1,032,000 46,285,200 655,334,617 Consumer Staples 2.7% a Boston Beer Inc., A 21,098 4,652,531 a,c Freshpet Inc. 1,302,400 21,515,648 a Smart & Final Stores Inc. 1,663,052 28,937,105 a TreeHouse Foods Inc. 517,800 42,438,888 97,544,172 Energy 3.5% a C&J Energy Services Ltd. 1,318,300 12,721,595 a,b Callon Petroleum Co. 4,825,882 31,561,269 a Matador Resources Co. 1,173,539 25,853,064 a,b,c Rex Energy Corp. 6,657,100 14,911,904 a RigNet Inc. 852,000 22,092,360 a,c Sanchez Energy Corp. 2,447,000 17,936,510 125,076,702 Financials 5.0% a Essent Group Ltd. 228,231 6,680,321 Evercore Partners Inc. 713,100 41,930,280 a PRA Group Inc. 56,600 3,596,930 a Square 1 Financial Inc., A 963,600 25,988,292 Talmer Bancorp Inc., A 1,996,800 32,547,840 Virtus Investment Partners Inc. 272,103 32,886,369 a Western Alliance Bancorp 1,076,300 36,411,229 180,041,261 Health Care 22.3% a Adeptus Health Inc., A 405,300 44,538,417 a,c Aduro Biotech Inc. 286,320 7,507,310 a,b Aratana Therapeutics Inc. 2,169,319 38,223,401 a Celldex Therapeutics Inc. 1,492,500 35,148,375 a,c Chiasma Inc. 206,600 4,869,562 a Collegium Pharmaceutical Inc. 305,000 6,109,150 a,c ConforMIS Inc. 283,100 6,533,948 a,c Corium International Inc. 513,568 7,528,907 a DexCom Inc. 427,100 36,154,015 a,c Exact Sciences Corp. 417,213 10,042,317 a Fluidigm Corp. 1,120,800 22,449,624 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a Foamix Pharmaceuticals Ltd. (Israel) a Greatbatch Inc. a Halozyme Therapeutics Inc. a HealthEquity Inc. a HealthStream Inc. a HeartWare International Inc. a Heron Therapeutics Inc. a HMS Holdings Corp. a Impax Laboratories Inc. a Karyopharm Therapeutics Inc. a,c Keryx Biopharmaceuticals Inc. a NantKwest Inc. a,c Natera Inc. a Neogen Corp. a Neos Therapeutics Inc. a Nevro Corp. a Ophthotech Corp. a PAREXEL International Corp. a Pfenex Inc. a Revance Therapeutics Inc. a Sage Therapeutics Inc. a Sagent Pharmaceuticals Inc. a The Spectranetics Corp. a Tandem Diabetes Care Inc. a TherapeuticsMD Inc. a Zafgen Inc. Industrials 15.9% a The Advisory Board Co. Allegiant Travel Co. b Altra Industrial Motion Corp. a Astronics Corp. a Beacon Roofing Supply Inc. a DigitalGlobe Inc. Exponent Inc. a Hub Group Inc., A a Huron Consulting Group Inc. Interface Inc. a,b,c The KEYW Holding Corp. Mobile Mini Inc. a Proto Labs Inc. a Spirit Airlines Inc. Steelcase Inc., A b US Ecology Inc. Information Technology 25.8% a,c A10 Networks Inc. a,c Alarm.com Holdings Inc. a,b Bazaarvoice Inc. a Bottomline Technologies Inc. a BroadSoft Inc. a,b Callidus Software Inc. a Cavium Inc. Cognex Corp. a Coherent Inc. a Demandware Inc. a Envestnet Inc. a FARO Technologies Inc. a Guidewire Software Inc. a HomeAway Inc. a Hubspot Inc. Intersil Corp., A a Ixia a,b Lattice Semiconductor Corp. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a M/A-COM Technology Solutions Holdings Inc. 1,161,500 39,154,165 a,c Mobile Iron Inc. 1,609,628 9,207,072 a,b Nanometrics Inc. 2,594,700 35,495,496 a Paylocity Holding Corp. 805,411 28,930,363 a Semtech Corp. 975,000 17,150,250 a Shoretel Inc. 1,261,800 8,946,162 a Silicon Laboratories Inc. 691,900 31,128,581 a ViaSat Inc. 796,000 49,352,000 a Zendesk Inc. 1,620,214 33,425,015 932,353,836 Materials 2.4% H.B. Fuller Co. 1,070,100 42,868,206 Quaker Chemical Corp. 484,300 44,894,610 87,762,816 Total Common Stocks (Cost $3,055,758,280) 3,457,339,949 Short Term Investments 9.2% Money Market Funds (Cost $142,115,453) 3.9% a,d Institutional Fiduciary Trust Money Market Portfolio 142,115,453 142,115,453 Investments from Cash Collateral Received for Loaned Securities (Cost $192,697,328) 5.3% Money Market Funds 5.3% a,d Institutional Fiduciary Trust Money Market Portfolio 192,697,328 192,697,328 Total Investments (Cost $3,390,571,061) 104.9% 3,792,152,730 Other Assets, less Liabilities ( ) % (177,695,034 ) Net Assets 100.0% $ 3,614,457,696 a Non-income producing. b See Note 8 regarding holdings of 5% voting securities. c A portion or all of the security is on loan at July 31, 2015. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks 90.6% Consumer Discretionary 18.6% a 2U Inc. 201,864 $ 6,477,816 Advance Auto Parts Inc. 100,000 17,421,000 BorgWarner Inc. 376,300 18,705,873 a Buffalo Wild Wings Inc. 155,600 30,432,248 a,b Charter Communications Inc., A 178,000 33,083,080 a Chipotle Mexican Grill Inc. 80,100 59,452,623 Dick's Sporting Goods Inc. 692,500 35,303,650 a Dollar Tree Inc. 420,600 32,819,418 a Global Eagle Entertainment Inc. 1,449,000 17,996,580 a Grand Canyon Education Inc. 624,600 27,126,378 Hanesbrands Inc. 1,198,800 37,198,764 Harman International Industries Inc. 190,600 20,519,996 a IMAX Corp. (Canada) 576,300 21,559,383 a Jarden Corp. 998,292 54,906,060 KB Home 2,133,200 34,088,536 L Brands Inc. 465,100 37,542,872 Marriott International Inc., A 633,400 45,991,174 Nordstrom Inc. 470,100 35,873,331 Polaris Industries Inc. 209,300 28,686,658 a Tenneco Inc. 379,500 18,902,895 Tiffany & Co. 241,100 23,073,270 Tractor Supply Co. 408,800 37,822,176 a Under Armour Inc., A 394,400 39,175,752 Wolverine World Wide Inc. 712,900 20,902,228 a,b Zoe's Kitchen Inc. 609,500 27,336,075 762,397,836 Consumer Staples 4.1% a Blue Buffalo Pet Products Inc. 101,800 2,844,292 a Boston Beer Inc., A 21,500 4,741,180 Constellation Brands Inc., A 418,200 50,192,364 a,b Freshpet Inc. 1,103,200 18,224,864 a Monster Beverage Corp. 387,600 59,515,980 a TreeHouse Foods Inc. 376,500 30,857,940 166,376,620 Energy 3.4% Cabot Oil & Gas Corp., A 1,657,610 43,363,078 a Concho Resources Inc. 349,000 37,189,440 a Diamondback Energy Inc. 421,200 28,346,760 EQT Corp. 403,500 31,008,975 Oceaneering International Inc. 28,900 1,156,578 141,064,831 Financials 7.3% a Affiliated Managers Group Inc. 251,800 52,349,220 Arthur J. Gallagher & Co. 524,400 24,872,292 Equinix Inc. 133,069 37,114,275 Intercontinental Exchange Inc. 227,048 51,776,026 Jones Lang LaSalle Inc. 105,300 18,747,612 Lazard Ltd., A 724,800 40,161,168 a Signature Bank 349,200 50,840,028 T. Rowe Price Group Inc. 296,900 22,899,897 298,760,518 Health Care 18.7% a,b Aduro Biotech Inc. 199,100 5,220,402 a,b Axovant Sciences Ltd. 413,300 5,790,333 a BioMarin Pharmaceutical Inc. 165,800 24,251,566 a Bluebird Bio Inc. 48,953 8,117,876 a Celldex Therapeutics Inc. 793,900 18,696,345 a Cerner Corp. 588,000 42,171,360 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a,b Chiasma Inc. The Cooper Cos. Inc. a DaVita HealthCare Partners Inc. DENTSPLY International Inc. a DexCom Inc. a Edwards Lifesciences Corp. a Envision Healthcare Holdings Inc. a HeartWare International Inc. a,b Heron Therapeutics Inc. a HMS Holdings Corp. a Hologic Inc. a Impax Laboratories Inc. a Incyte Corp. a Inovalon Holdings Inc., A a Insulet Corp. a Karyopharm Therapeutics Inc. a,b Keryx Biopharmaceuticals Inc. a Mettler-Toledo International Inc. a NantKwest Inc. a Nevro Corp. Perrigo Co. PLC a Pfenex Inc. a Puma Biotechnology Inc. a Quintiles Transnational Holdings Inc. a,b Revance Therapeutics Inc. St. Jude Medical Inc. a Tandem Diabetes Care Inc. Industrials 15.5% Acuity Brands Inc. a The Advisory Board Co. Allegiant Travel Co. AMETEK Inc. B/E Aerospace Inc. a DigitalGlobe Inc. Flowserve Corp. a Genesee & Wyoming Inc. a HD Supply Holdings Inc. Hexcel Corp. a IHS Inc., A J.B. Hunt Transport Services Inc. Kansas City Southern Robert Half International Inc. Roper Technologies Inc. a Sensata Technologies Holding NV a Spirit Airlines Inc. Towers Watson & Co. a WABCO Holdings Inc. Information Technology 20.4% a Alliance Data Systems Corp. a ANSYS Inc. Applied Materials Inc. Avago Technologies Ltd. (Singapore) a Bottomline Technologies Inc. Cognex Corp. a CoStar Group Inc. a Demandware Inc. a Electronic Arts Inc. Fidelity National Information Services Inc. a FleetCor Technologies Inc. a Fortinet Inc. a Freescale Semiconductor Ltd. a GoDaddy Inc., A Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) a HomeAway Inc. 833,300 25,032,332 Intersil Corp., A 2,174,600 24,203,298 a JDS Uniphase Corp. 1,980,400 21,962,636 Lam Research Corp. 236,400 18,172,068 a LinkedIn Corp., A 178,300 36,241,258 a NetSuite Inc. 169,800 16,783,032 a NXP Semiconductors NV (Netherlands) 714,900 69,338,151 a Palo Alto Networks Inc. 100,000 18,583,000 a Pandora Media Inc. 1,196,200 20,957,424 a Red Hat Inc. 442,800 35,016,624 a ServiceNow Inc. 386,000 31,073,000 a Twitter Inc. 851,000 26,389,510 a Vantiv Inc., A 672,600 29,594,400 a VeriFone Systems Inc. 840,400 27,044,072 a ViaSat Inc. 637,896 39,549,552 a Workday Inc. 200,800 16,933,464 a Yelp Inc. 547,800 14,461,920 832,058,373 Materials 2.6% a Axalta Coating Systems Ltd. 1,312,603 41,753,901 H.B. Fuller Co. 556,333 22,286,700 Martin Marietta Materials Inc. 263,300 41,290,706 105,331,307 Total Common Stocks (Cost $2,521,753,515) 3,701,166,520 Short Term Investments 9.8% Money Market Funds (Cost $204,492,158) 5.0% a,c Institutional Fiduciary Trust Money Market Portfolio 204,492,158 204,492,158 Principal Amount Repurchase Agreements (Cost $101,627,701) 2.5% d Joint Repurchase Agreement, 0.109%, 8/03/15 (Maturity Value $101,628,621) $ 101,627,701 101,627,701 BNP Paribas Securities Corp. (Maturity Value $20,024,903) Credit Suisse Securities (USA) LLC (Maturity Value $30,038,372) HSBC Securities (USA) Inc. (Maturity Value $42,052,907) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $9,512,439) Collateralized by U.S. Government Agency Securities, 0.000% - 0.215%, 12/01/15 - 2/01/20; and U.S. Treasury Notes, 0.25% - 0.875%, 9/15/15 - 6/15/17 (valued at $103,726,122) Shares Investments from Cash Collateral Received for Loaned Securities (Cost $96,115,525) 2.3% Money Market Funds 2.3% a,c Institutional Fiduciary Trust Money Market Portfolio 96,115,525 96,115,525 Total Investments (Cost $2,923,988,899) 100.4% 4,103,401,904 Other Assets, less Liabilities ( ) % (18,000,816 ) Net Assets 100.0% $ 4,085,401,088 a Non-income producing. b A portion or all of the security is on loan at July 31, 2015. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. d Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At July 31, 2015, all repurchase agreements had been entered into on that date. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) Franklin Strategic Income Fund Country Shares/Units Value Common Stocks and Other Equity Interests 1.1% Consumer Services 0.2% a,b,c Turtle Bay Resort United States 5,579,939 $ 14,159,096 Diversified Financials 0.9% iShares iBoxx High Yield Corporate Bond ETF United States 900,000 79,173,000 Materials 0.0% † a Verso Corp. United States 52,816 23,239 Transportation 0.0% † a CEVA Holdings LLC United Kingdom 1,570 1,161,778 Total Common Stocks and Other Equity Interests (Cost $87,569,548) 94,517,113 Convertible Preferred Stocks 0.0% † Transportation 0.0% † a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 62 62,000 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 3,399 2,514,934 Total Convertible Preferred Stocks (Cost $5,149,789) 2,576,934 Principal Amount * Corporate Bonds 38.3% Automobiles & Components 0.8% d Avis Budget Finance PLC, senior note, 144A, 6.00%, 3/01/21 United States 9,000,000 EUR 10,435,962 Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 35,000,000 35,393,750 The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 20,000,000 21,250,000 67,079,712 Banks 3.3% Bank of America Corp., e junior sub. bond, AA, 6.10% to 3/17/25, FRN thereafter, Perpetual United States 10,000,000 10,000,000 e junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 22,000,000 23,540,000 senior note, 6.40%, 8/28/17 United States 10,000,000 10,916,740 senior note, 5.65%, 5/01/18 United States 10,000,000 10,946,580 CIT Group Inc., senior note, 5.375%, 5/15/20 United States 6,900,000 7,309,722 5.00%, 8/15/22 United States 18,000,000 18,337,500 d 144A, 6.625%, 4/01/18 United States 4,000,000 4,320,000 Citigroup Inc., e junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 6,900,000 6,770,625 e junior sub. bond, O, 5.875% to 3/27/20, FRN thereafter, Perpetual United States 10,000,000 10,075,000 senior note, 3.875%, 10/25/23 United States 20,000,000 20,555,360 sub. bond, 5.50%, 9/13/25 United States 10,000,000 10,982,310 sub. note, 4.05%, 7/30/22 United States 5,000,000 5,156,385 JPMorgan Chase & Co., e junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 10,000,000 9,925,000 e junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 5,000,000 4,894,250 e junior sub. note, X, 6.10% to 10/01/24, FRN thereafter, Perpetual United States 5,000,000 5,025,000 senior note, 4.25%, 10/15/20 United States 10,000,000 10,731,420 senior note, 3.25%, 9/23/22 United States 5,000,000 5,011,715 sub. note, 3.375%, 5/01/23 United States 10,000,000 9,822,060 sub. note, 3.875%, 9/10/24 United States 10,000,000 9,907,680 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 10,000,000 10,793,750 5.125%, 5/28/24 United Kingdom 2,600,000 2,630,875 The Royal Bank of Scotland PLC, sub. note, 6.934%, 4/09/18 United Kingdom 13,000,000 EUR 16,154,080 Wells Fargo & Co., e junior sub. bond, 5.875% to 6/15/25, FRN thereafter, Perpetual United States 22,000,000 22,605,000 e junior sub. bond, S, 5.90% to 6/15/24, FRN thereafter, Perpetual United States 28,000,000 28,229,600 senior note, 2.60%, 7/22/20 United States 10,000,000 10,056,240 284,696,892 Capital Goods 1.1% d Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 12,000,000 11,287,500 d Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 35,000,000 29,137,500 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) d KM Germany Holdings GmbH, senior secured note, first lien, 144A, 8.75%, 12/15/20 Germany 8,000,000 EUR 9,507,085 Meritor Inc., senior note, 6.75%, 6/15/21 United States 4,000,000 4,130,000 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 12,200,000 11,582,558 Terex Corp., senior note, 6.00%, 5/15/21 United States 15,000,000 15,112,500 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 4,000,000 4,040,000 d senior sub. bond, 144A, 6.50%, 5/15/25 United States 2,500,000 2,512,500 senior sub. note, 6.00%, 7/15/22 United States 4,000,000 4,017,500 91,327,143 Consumer Durables & Apparel 0.6% KB Home, senior bond, 7.50%, 9/15/22 United States 5,000,000 5,200,000 senior note, 4.75%, 5/15/19 United States 9,400,000 9,423,500 senior note, 7.00%, 12/15/21 United States 10,000,000 10,387,500 M/I Homes Inc., senior note, 8.625%, 11/15/18 United States 2,200,000 2,271,500 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 10,300,000 10,866,500 Visant Corp., senior note, 10.00%, 10/01/17 United States 14,300,000 11,189,750 49,338,750 Consumer Services 1.5% d 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 20,000,000 20,696,000 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 11,000,000 11,027,500 f Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 25,000,000 20,750,000 d,g Financiere Quick SAS, 144A, FRN, 7.481%, 10/15/19 France 6,600,000 EUR 5,647,353 secured note, 144A, FRN, 4.731%, 4/15/19 France 6,900,000 EUR 6,823,421 d International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States 15,000,000 14,418,750 senior secured note, 144A, 6.25%, 2/15/22 United States 20,500,000 20,269,375 MGM Resorts International, senior note, 7.50%, 6/01/16 United States 1,000,000 1,045,000 10.00%, 11/01/16 United States 1,000,000 1,090,000 8.625%, 2/01/19 United States 700,000 792,750 6.75%, 10/01/20 United States 1,800,000 1,935,000 6.625%, 12/15/21 United States 10,000,000 10,612,500 7.75%, 3/15/22 United States 2,000,000 2,227,500 6.00%, 3/15/23 United States 3,000,000 3,060,000 d Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 9,200,000 8,763,000 129,158,149 Diversified Financials 2.3% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 6,200,000 6,277,500 4.625%, 7/01/22 Netherlands 9,100,000 9,247,875 d 144A, 5.00%, 10/01/21 Netherlands 10,600,000 11,004,125 Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany 33,000,000 31,655,250 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 9,000,000 9,405,000 4.625%, 9/15/23 United States 8,100,000 8,079,750 e The Goldman Sachs Group Inc., junior sub. bond, M, 5.375% to 5/10/20, FRN thereafter, Perpetual United States 35,000,000 34,825,000 Morgan Stanley, e junior sub. bond, 5.55% to 7/15/20, FRN thereafter, Perpetual United States 25,600,000 25,504,000 sub. bond, 3.95%, 4/23/27 United States 10,000,000 9,591,130 Navient Corp., senior note, 8.45%, 6/15/18 United States 10,000,000 10,825,000 5.50%, 1/15/19 United States 16,000,000 15,760,000 5.875%, 3/25/21 United States 5,000,000 4,700,000 6.125%, 3/25/24 United States 10,000,000 8,975,000 d Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 10,000,000 10,677,500 196,527,130 Energy 6.8% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States 7,300,000 7,666,832 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 25,000,000 17,375,000 California Resources Corp., senior bond, 6.00%, 11/15/24 United States 17,000,000 13,557,500 senior note, 5.50%, 9/15/21 United States 8,400,000 6,972,000 CGG SA, senior note, 7.75%, 5/15/17 France 3,429,000 3,302,470 6.50%, 6/01/21 France 12,000,000 9,180,000 6.875%, 1/15/22 France 10,000,000 7,618,750 Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 5,000,000 3,412,500 8.25%, 9/01/21 United States 8,000,000 4,840,000 7.625%, 11/15/22 United States 1,400,000 826,000 CHC Helicopter SA, senior note, 9.375%, 6/01/21 Canada 5,000,000 2,500,000 senior secured note, first lien, 9.25%, 10/15/20 Canada 20,001,600 13,001,040 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 12,000,000 10,800,000 6.125%, 2/15/21 United States 6,000,000 5,205,000 5.75%, 3/15/23 United States 14,000,000 11,900,000 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 20,000,000 17,850,000 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 20,000,000 15,637,500 d 144A, 8.00%, 4/01/23 United States 10,000,000 8,325,000 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 28,000,000 31,500,000 Energy Transfer Partners LP, senior note, 5.20%, 2/01/22 United States 10,000,000 10,359,870 Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 15,000,000 5,925,000 senior note, 7.50%, 12/15/21 United States 2,100,000 441,000 senior note, 6.875%, 3/15/24 United States 15,000,000 3,337,500 d senior secured note, second lien, 144A, 11.00%, 3/15/20 United States 5,000,000 3,746,875 d EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 15,000,000 11,062,500 Freeport-McMoRan Oil & Gas LLC/FCX Oil & Gas Inc., senior note, 6.875%, 2/15/23 United States 3,816,000 3,749,220 d Gaz Capital SA (OJSC Gazprom), loan participation, senior bond, 144A, 6.51%, 3/07/22 Russia 8,000,000 7,961,280 senior note, 144A, 5.092%, 11/29/15 Russia 7,000,000 7,078,750 senior note, 144A, 3.85%, 2/06/20 Russia 20,000,000 18,662,500 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 4,000,000 2,180,000 8.875%, 5/15/21 United States 15,000,000 8,025,000 9.25%, 2/15/22 United States 7,000,000 3,535,000 d Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States 17,000,000 18,336,999 Kinder Morgan Inc., senior bond, 4.30%, 6/01/25 United States 5,000,000 4,765,750 senior note, 7.00%, 6/15/17 United States 3,500,000 3,785,803 senior note, 6.50%, 9/15/20 United States 9,000,000 10,238,868 Linn Energy LLC/Finance Corp., senior note, 6.50%, 5/15/19 United States 5,000,000 3,100,000 6.25%, 11/01/19 United States 8,000,000 4,884,960 8.625%, 4/15/20 United States 10,000,000 6,246,000 7.75%, 2/01/21 United States 10,000,000 5,900,000 6.50%, 9/15/21 United States 2,500,000 1,450,000 d LUKOIL International Finance BV, senior note, 144A, 4.563%, 4/24/23 Russia 35,000,000 31,390,625 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 20,000,000 19,300,000 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 15,000,000 5,250,000 Oasis Petroleum Inc., senior note, 6.875%, 3/15/22 United States 10,400,000 9,620,000 Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States 10,000,000 5,325,000 senior secured note, first lien, 7.50%, 11/01/19 United States 15,000,000 8,025,000 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 18,000,000 19,080,000 Peabody Energy Corp., d second lien, 144A, 10.00%, 3/15/22 United States 2,000,000 1,025,000 senior note, 6.00%, 11/15/18 United States 5,000,000 1,812,500 senior note, 6.50%, 9/15/20 United States 8,300,000 2,490,000 senior note, 6.25%, 11/15/21 United States 20,000,000 5,750,000 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 15,000,000 7,125,000 Penn Virginia Resource Partners LP/Penn Virginia Resource Finance Corp., senior note, 6.50%, 5/15/21 United States 5,000,000 5,318,750 d,f,g Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States 7,300,000 4,343,500 Regency Energy Partners LP/Regency Energy Finance Corp., senior bond, 5.50%, 4/15/23 United States 5,000,000 5,037,500 senior note, 5.875%, 3/01/22 United States 1,300,000 1,379,890 senior note, 5.00%, 10/01/22 United States 10,000,000 10,040,210 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 20,000,000 20,500,000 first lien, 5.625%, 4/15/23 United States 6,200,000 6,231,000 senior secured note, first lien, 5.75%, 5/15/24 United States 3,300,000 3,297,938 d senior secured note, first lien, 144A, 5.625%, 3/01/25 United States 5,000,000 4,943,750 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 12,600,000 11,403,000 6.125%, 1/15/23 United States 12,000,000 9,780,000 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 22,000,000 13,585,000 Williams Partners LP, senior bond, 4.00%, 9/15/25 United States 22,000,000 20,500,678 WPX Energy Inc., senior note, 8.25%, 8/01/23 United States 11,900,000 12,123,125 580,919,933 Food & Staples Retailing 0.4% d Cencosud SA, senior note, 144A, 4.875%, 1/20/23 Chile 15,000,000 15,123,750 5.15%, 2/12/25 Chile 15,000,000 15,211,125 30,334,875 Food, Beverage & Tobacco 1.0% d Barry Callebaut Services SA, senior note, 144A, 5.50%, 6/15/23 Belgium 5,300,000 5,690,875 Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States 10,600,000 10,626,500 d JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 6,800,000 6,902,000 senior note, 144A, 8.25%, 2/01/20 United States 19,000,000 20,235,000 senior note, 144A, 7.25%, 6/01/21 United States 4,500,000 4,753,125 senior note, 144A, 5.75%, 6/15/25 United States 5,000,000 4,967,225 d Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 United States 15,800,000 15,958,000 6.00%, 12/15/22 United States 10,000,000 9,737,500 d Smithfield Foods Inc., senior note, 144A, 5.25%, 8/01/18 United States 2,500,000 2,551,562 5.875%, 8/01/21 United States 2,000,000 2,090,000 83,511,787 Health Care Equipment & Services 1.9% Alere Inc., senior sub. note, 6.50%, 6/15/20 United States 4,900,000 5,120,500 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 10,200,000 10,748,138 senior note, 7.125%, 7/15/20 United States 6,000,000 6,405,000 senior note, 6.875%, 2/01/22 United States 3,300,000 3,539,250 senior secured note, first lien, 5.125%, 8/15/18 United States 6,000,000 6,165,000 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 10,000,000 10,095,900 senior bond, 5.00%, 5/01/25 United States 9,300,000 9,218,625 senior note, 5.75%, 8/15/22 United States 10,000,000 10,687,500 HCA Inc., senior note, 6.50%, 2/15/16 United States 3,000,000 3,086,250 senior note, 7.50%, 2/15/22 United States 8,100,000 9,456,750 senior note, 5.875%, 5/01/23 United States 15,000,000 16,162,500 senior secured bond, first lien, 5.875%, 3/15/22 United States 10,000,000 10,987,500 senior secured bond, first lien, 5.25%, 4/15/25 United States 10,000,000 10,562,500 d Hologic Inc., senior note, 144A, 5.25%, 7/15/22 United States 10,000,000 10,375,000 Omnicare Inc., senior note, 4.75%, 12/01/22 United States 6,900,000 7,322,625 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 2,700,000 2,943,000 senior note, 8.125%, 4/01/22 United States 5,000,000 5,590,625 d senior note, 144A, 5.00%, 3/01/19 United States 6,700,000 6,792,125 d senior note, 144A, 5.50%, 3/01/19 United States 15,300,000 15,625,125 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) d Tenet Healthcare Corp. II, senior note, 144A, 6.75%, 6/15/23 United States 2,700,000 2,828,250 163,712,163 Insurance 0.8% MetLife Inc., junior sub. note, e 5.25% to 6/15/20, FRN thereafter, Perpetual United States 11,600,000 11,600,000 6.40% to 12/15/36, FRN thereafter, 12/15/66 United States 15,000,000 16,680,840 d Nippon Life Insurance Co., sub. bond, 144A, 5.10% to 10/16/24, FRN thereafter, 10/16/44 Japan 35,000,000 36,622,600 64,903,440 Materials 4.8% ArcelorMittal, senior note, 6.25%, 3/01/21 Luxembourg 20,000,000 20,203,200 7.00%, 2/25/22 Luxembourg 10,000,000 10,406,250 6.125%, 6/01/25 Luxembourg 3,700,000 3,535,813 d Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 5,000,000 5,287,500 d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 7.00%, 11/15/20 Luxembourg 1,764,706 1,791,176 senior note, 144A, 6.75%, 1/31/21 Luxembourg 2,400,000 2,469,000 senior note, 144A, 6.00%, 6/30/21 Luxembourg 3,100,000 3,103,875 g senior secured note, 144A, FRN, 3.286%, 12/15/19 Luxembourg 8,700,000 8,615,045 d Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 15,000,000 13,546,875 d Cemex Finance LLC, senior secured note, 144A, 9.375%, 10/12/22 Mexico 1,400,000 1,572,830 first lien, 144A, 6.00%, 4/01/24 Mexico 5,800,000 5,832,625 d Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 15,000,000 14,596,875 secured note, 144A, 5.875%, 3/25/19 Mexico 10,000,000 10,243,750 senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico 4,000,000 3,985,000 d Ceramtec Group GmbH, senior note, 144A, 8.25%, 8/15/21 Germany 13,700,000 EUR 16,600,669 d The Chemours Co., senior bond, 144A, 7.00%, 5/15/25 United States 4,700,000 4,134,543 senior note, 144A, 6.625%, 5/15/23 United States 21,000,000 18,532,500 d First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 15,000,000 11,625,000 7.00%, 2/15/21 Canada 20,000,000 15,350,000 d FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 32,000,000 29,460,000 Freeport-McMoRan Inc., senior note, 4.55%, 11/14/24 United States 26,000,000 22,100,000 d Glencore Finance Canada Ltd., senior bond, 144A, 4.95%, 11/15/21 Switzerland 20,000,000 20,613,180 d Glencore Funding LLC, senior note, 144A, 4.125%, 5/30/23 Switzerland 7,500,000 7,113,135 4.625%, 4/29/24 Switzerland 5,000,000 4,823,500 d INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 28,500,000 28,072,500 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 9,000,000 9,326,250 8.75%, 12/15/20 Canada 8,000,000 8,480,000 d Owens-Brockway Glass Container Inc., senior bond, 144A, 5.375%, 1/15/25 United States 7,600,000 7,571,500 senior note, 144A, 5.00%, 1/15/22 United States 7,800,000 7,829,250 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 6,600,000 6,847,500 senior note, 8.50%, 5/15/18 United States 14,000,000 14,245,000 senior note, 9.00%, 4/15/19 United States 1,000,000 1,033,750 senior note, 9.875%, 8/15/19 United States 400,000 421,500 senior note, 8.25%, 2/15/21 United States 10,000,000 10,425,000 senior secured note, first lien, 7.125%, 4/15/19 United States 4,000,000 4,120,000 d Sealed Air Corp., senior bond, 144A, 5.125%, 12/01/24 United States 11,300,000 11,483,625 senior bond, 144A, 5.50%, 9/15/25 United States 2,600,000 2,661,750 senior note, 144A, 6.50%, 12/01/20 United States 4,000,000 4,460,000 senior note, 144A, 4.875%, 12/01/22 United States 11,300,000 11,384,750 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 9,700,000 9,627,250 senior note, 5.125%, 10/01/21 United States 9,200,000 9,223,000 d U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, 144A, 5.75%, 2/01/21 United States 8,000,000 EUR 9,270,918 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States 2,523,000 1,034,430 413,060,314 Media 3.6% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 3,000,000 3,303,750 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 15,000,000 15,225,000 d senior bond, 144A, 5.375%, 5/01/25 United States 13,000,000 12,837,500 senior note, 6.50%, 4/30/21 United States 8,000,000 8,380,000 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 3,000,000 3,093,750 senior note, 6.50%, 11/15/22 United States 5,000,000 5,231,250 senior sub. note, 7.625%, 3/15/20 United States 900,000 936,000 senior sub. note, 7.625%, 3/15/20 United States 6,400,000 6,748,000 CSC Holdings LLC, senior bond, 7.625%, 7/15/18 United States 6,000,000 6,630,000 senior note, 6.75%, 11/15/21 United States 22,000,000 22,880,000 senior note, 5.25%, 6/01/24 United States 2,300,000 2,136,125 DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States 10,000,000 9,387,500 senior note, 7.125%, 2/01/16 United States 13,000,000 13,325,000 senior note, 6.75%, 6/01/21 United States 4,000,000 4,240,000 senior note, 5.875%, 7/15/22 United States 3,000,000 2,992,500 senior note, 5.875%, 11/15/24 United States 5,000,000 4,862,500 Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States 12,000,000 12,750,000 d senior bond, 144A, 5.50%, 9/15/24 United States 2,800,000 2,821,000 senior note, 5.125%, 7/15/20 United States 9,800,000 10,241,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 23,800,000 21,628,250 senior secured note, first lien, 9.00%, 9/15/22 United States 8,100,000 7,320,375 d Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 14,600,000 15,257,000 5.375%, 4/15/25 United States 9,000,000 9,000,000 Time Warner Cable Inc., senior note, 4.00%, 9/01/21 United States 12,600,000 12,670,371 d Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, senior secured bond, first lien, 144A, 5.75%, 1/15/23 Germany 3,330,000 EUR 3,968,755 senior secured note, first lien, 144A, 5.625%, 4/15/23 Germany 1,710,000 EUR 2,039,183 d Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany 18,000,000 18,585,000 d Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 5/15/23 United States 2,000,000 2,015,000 2/15/25 United States 30,000,000 30,150,000 d Videotron Ltd., senior bond, 144A, 5.375%, 6/15/24 Canada 6,400,000 6,480,000 d Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom 500,000 524,375 10/15/24 United Kingdom 9,600,000 GBP 15,635,359 d Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 14,000,000 14,157,500 senior secured note, first lien, 144A, 5.375%, 4/15/21 United Kingdom 3,870,000 3,983,681 311,435,724 Pharmaceuticals, Biotechnology & Life Sciences 2.0% AbbVie Inc., senior note, 3.60%, 5/14/25 United States 14,900,000 14,728,203 Actavis Funding SCS, senior bond, 3.80%, 3/15/25 United States 14,900,000 14,573,079 d Baxalta Inc., senior note, 144A, 4.00%, 6/23/25 United States 20,700,000 20,565,968 d Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 11,900,000 12,346,250 senior note, 144A, 6.00%, 7/15/23 United States 8,000,000 8,360,000 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 United States 8,000,000 8,120,000 d,h Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States 24,100,000 24,672,375 d Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 3,100,000 3,247,250 senior note, 144A, 7.50%, 7/15/21 United States 8,000,000 8,700,000 senior note, 144A, 5.625%, 12/01/21 United States 5,000,000 5,143,750 senior note, 144A, 5.50%, 3/01/23 United States 8,000,000 8,200,000 d VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 16,600,000 17,533,750 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Zoetis Inc., senior bond, 3.25%, 2/01/23 United States 25,000,000 24,016,100 170,206,725 Real Estate 0.3% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 25,000,000 25,372,500 Retailing 0.6% d Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 7,000,000 7,420,000 d Dollar Tree Inc., senior note, 144A, 5.25%, 3/01/20 United States 1,600,000 1,696,000 5.75%, 3/01/23 United States 6,900,000 7,314,000 d Edcon Ltd., secured note, 144A, 9.50%, 3/01/18 South Africa 15,325,000 EUR 13,246,054 d Netflix Inc., senior bond, 144A, 5.875%, 2/15/25 United States 9,100,000 9,577,750 senior note, 144A, 5.50%, 2/15/22 United States 13,600,000 14,212,000 53,465,804 Software & Services 0.7% d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 25,000,000 19,656,250 First Data Corp., senior bond, 12.625%, 1/15/21 United States 2,000,000 2,320,000 senior note, 11.25%, 1/15/21 United States 3,218,000 3,580,025 d senior secured bond, second lien, 144A, 8.25%, 1/15/21 United States 25,000,000 26,531,250 Sterling International Inc., senior note, 11.00%, 10/01/19 United States 9,500,000 9,998,750 62,086,275 Technology Hardware & Equipment 0.3% d Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 15,000,000 16,181,250 d,h CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 1,800,000 1,878,750 d CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 10,200,000 10,098,000 28,158,000 Telecommunication Services 3.5% AT&T Inc., senior bond, 3.40%, 5/15/25 United States 18,700,000 17,923,707 CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 3,300,000 3,320,625 d senior bond, 144A, 5.625%, 4/01/25 United States 10,000,000 9,200,000 senior note, 6.00%, 4/01/17 United States 10,000,000 10,512,500 senior note, 6.45%, 6/15/21 United States 2,000,000 2,050,000 senior note, 5.80%, 3/15/22 United States 2,000,000 1,950,000 d Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 10,000,000 9,912,500 7.125%, 4/01/22 Bermuda 3,000,000 2,763,750 d Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 10,000,000 9,443,750 6.75%, 3/01/23 Bermuda 4,100,000 3,956,889 Frontier Communications Corp., senior bond, 7.625%, 4/15/24 United States 5,700,000 5,215,500 senior note, 8.50%, 4/15/20 United States 1,000,000 1,037,500 senior note, 8.75%, 4/15/22 United States 1,700,000 1,694,688 senior note, 7.125%, 1/15/23 United States 1,800,000 1,633,500 senior note, 7.875%, 1/15/27 United States 3,975,000 3,503,287 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 10,000,000 9,125,000 senior bond, 5.50%, 8/01/23 Luxembourg 3,000,000 2,715,000 senior note, 7.25%, 10/15/20 Luxembourg 15,000,000 14,943,750 senior note, 7.50%, 4/01/21 Luxembourg 9,000,000 8,988,750 d Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 20,000,000 21,025,000 d Play Finance 1 SA, senior note, 144A, 6.50%, 8/01/19 Poland 3,900,000 EUR 4,506,185 d Play Finance 2 SA, senior secured note, 144A, 5.25%, 2/01/19 Poland 6,700,000 EUR 7,607,229 Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States 17,000,000 18,020,000 6.00%, 11/15/22 United States 10,000,000 8,810,000 d 144A, 9.00%, 11/15/18 United States 8,000,000 8,980,000 d 144A, 7.00%, 3/01/20 United States 5,000,000 5,337,500 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 4,700,000 4,512,940 7.125%, 6/15/24 United States 2,700,000 2,477,250 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 3,500,000 3,704,540 senior bond, 6.375%, 3/01/25 United States 14,700,000 15,453,375 senior note, 6.542%, 4/28/20 United States 5,000,000 5,279,500 senior note, 6.633%, 4/28/21 United States 3,500,000 3,714,200 senior note, 6.125%, 1/15/22 United States 2,000,000 2,095,000 senior note, 6.731%, 4/28/22 United States 3,500,000 3,718,750 Verizon Communications Inc., senior note, 5.15%, 9/15/23 United States 22,000,000 24,280,256 d Wind Acquisition Finance SA, senior secured note, 144A, 4.00%, 7/15/20 Italy 14,400,000 EUR 16,203,236 7.00%, 4/23/21 Italy 17,300,000 EUR 20,282,005 295,897,662 Transportation 0.7% d Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 7,600,000 7,695,000 senior note, 144A, 9.75%, 5/01/20 United States 4,000,000 3,800,000 Hertz Corp., senior note, 6.75%, 4/15/19 United States 11,900,000 12,312,811 5.875%, 10/15/20 United States 1,800,000 1,840,500 6.25%, 10/15/22 United States 12,000,000 12,270,000 d Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 7,500,000 7,200,000 d Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 15,000,000 14,402,250 59,520,561 Utilities 1.3% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 9,000,000 8,808,750 senior note, 5.375%, 1/15/23 United States 10,000,000 9,825,000 d senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 4,256,000 4,588,500 d senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States 2,000,000 2,101,000 d senior secured note, first lien, 144A, 6.00%, 1/15/22 United States 1,300,000 1,381,250 d,e EDF SA, junior sub. bond, 144A, 5.625% to 1/22/24, FRN thereafter, Perpetual France 5,000,000 5,205,800 sub. note, 144A, 5.25% to 1/29/23, FRN thereafter, Perpetual France 25,000,000 25,671,875 Exelon Corp., senior bond, 3.95%, 6/15/25 United States 18,500,000 18,812,317 d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 25,000,000 22,625,000 d,f Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 30,000,000 15,975,000 114,994,492 Total Corporate Bonds (Cost $3,468,662,096) 3,275,708,031 g Senior Floating Rate Interests 19.7% Automobiles & Components 0.8% Crowne Group LLC, Term Loan, 6.00%, 9/30/20 United States 9,354,705 9,354,705 FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 11.00%, 1/29/18 United States 12,648,801 11,826,629 Term Loan, 7.00%, 7/29/17 United States 31,670,880 30,456,840 The Goodyear Tire & Rubber Co., Second Lien Loans, 3.75%, 4/30/19 United States 5,769,137 5,804,294 Henniges Automotive Holdings Inc., Term Loans, 5.50%, 6/12/21 United States 9,347,455 9,370,824 TI Group Automotive Systems LLC, Intial US Term Loan, 4.50%, 6/25/22 United States 2,394,319 2,407,040 UCI International Inc., Term Loan, 5.50%, 7/26/17 United States 904,870 901,477 70,121,809 Capital Goods 0.9% Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States 5,012,224 5,012,224 Second Lien Initial Term Loan, 8.50%, 6/20/22 United States 10,800,297 10,746,295 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 736,591 739,584 i Erickson Inc., Purchase Price Notes, 6.00%, 11/02/20 United States 1,064,914 929,924 LCS Deco LLC, Term B Loans, 5.50%, 5/21/22 United States 616,643 622,039 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 United States 24,255,726 23,649,333 Sensus USA Inc., First Lien Term Loan, 4.50%, 5/09/17 United States 13,264,718 13,256,427 Second Lien Term Loan, 8.50%, 5/09/18 United States 18,297,904 18,206,415 TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States 704,103 703,663 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Tranche D Term Loan, 3.75%, 6/04/21 United States 2,711,586 2,709,468 j WireCo Worldgroup Inc., Term Loan, 6.00%, 2/15/17 United States 3,661,530 3,675,260 80,250,632 Commercial & Professional Services 0.3% Interactive Data Corp., Term Loan, 4.75%, 5/02/21 United States 24,389,393 24,514,389 Consumer Durables & Apparel 0.1% j Jarden Corp., Term Loan B-1, 5.00%, 9/30/20 United States 4,051,168 4,070,160 Consumer Services 3.1% 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States 10,146,961 9,779,133 j Aristocrat Technologies Inc., First Lien Initial Term Loan, 6.00%, 10/20/21 United States 1,327,115 1,336,464 Boyd Gaming Corp., Term A Loan, 3.147%, 8/14/18 United States 539,888 540,562 Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 56,958,259 53,561,098 b Cannery Casino Resorts LLC, Second Lien Term Loan, 10.00%, 10/02/19 United States 9,663,335 8,745,318 Term Loan, 6.00%, 10/02/18 United States 30,087,117 29,773,699 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 45,903,910 44,225,571 Hilton Worldwide Finance LLC, Initial Term Loan, 3.50%, 10/26/20 United States 11,545,455 11,582,436 ROC Finance LLC, Funded Term B Loans, 5.00%, 6/20/19 United States 22,690,078 22,207,914 Seaworld Parks and Entertainment Inc., Term B-2 Loan, 3.00%, 5/14/20 United States 12,042,470 11,726,355 TGI Friday's Inc., First Lien Initial Term Loan, 5.25%, 7/15/20 United States 4,678,962 4,714,054 Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States 15,508,133 11,863,722 Travelport Finance Luxembourg S.A.R.L., Initial Term Loan, 5.75%, 9/02/21 Luxembourg 31,529,808 31,684,178 b,h Turtle Bay Holdings LLC, Term Loan B, PIK, 3.00%, 6/30/16 United States 26,868,587 26,196,872 267,937,376 Diversified Financials 0.1% Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 4.25%, 7/22/20 United States 8,447,330 8,496,164 Trans Union LLC, 2015 Term B-2 Loans, 3.75%, 4/09/21 United States 2,641,676 2,629,128 11,125,292 Energy 2.2% Bowie Resource Holdings LLC, j First Lien Initial Term Loan, 6.75%, 8/16/20 United States 28,837,867 27,432,021 Second Lien Initial Term Loan, 11.75%, 2/16/21 United States 7,582,077 7,221,929 Citgo Petroleum Corp., Term B Loan, 4.50%, 7/29/21 United States 2,079,367 2,085,433 j Drillships Ocean Ventures Inc. and Drillships Ventures Projects Inc., Term Loan, 5.50%, 7/25/21 Marshall Islands 21,568,464 17,798,469 Fieldwood Energy LLC, j Loans, 3.875%, 10/01/18 United States 29,926,287 27,588,296 Second Lien Loans, 8.375%, 9/30/20 United States 4,524,000 2,502,337 Foresight Energy LLC, Term Loans, 5.50%, 8/21/20 United States 14,228,000 13,801,160 j McDermott Finance LLC, Term Loan, 6.50%, 4/16/19 United States 2,082,813 2,055,043 OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 11,839,668 11,824,869 OSG International Inc. (OIN), Initial Term Loan, 5.75%, 8/05/19 United States 20,889,186 20,954,465 j Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States 17,694,881 13,602,939 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/21/21 United States 37,359,829 34,713,520 Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States 6,392,634 5,945,149 187,525,630 Food, Beverage & Tobacco 0.4% AdvancePierre Foods Inc., Second Lien Term Loan, 9.50%, 10/10/17 United States 14,572,878 14,864,335 CSM Bakery Supplies LLC (U.S. Acquisition), Second Lien Term Loan, 8.75%, 7/03/21 United States 2,926,805 2,795,098 Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 12,646,714 12,659,361 30,318,794 Health Care Equipment & Services 1.3% Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 15,136,000 15,094,376 Community Health Systems Inc., 2018 Term F Loans, 3.534%, 12/31/18 United States 10,234,094 10,269,279 Connolly LLC, Initial Term Loan, 4.50%, 5/14/21 United States 25,369,312 25,527,870 Second Lien Initial Term Loan, 8.00%, 5/13/22 United States 2,349,446 2,367,067 Dialysis Newco Inc., Second Lien Term Loan B, 7.75%, 10/22/21 United States 2,417,433 2,438,586 j Hill-Rom Holdings Inc., Term Loan B, 5.00%, 7/30/22 United States 4,275,299 4,299,348 Kinetic Concepts Inc., Dollar Term E-1 Loan, 4.50%, 5/04/18 United States 10,268,223 10,329,996 Millennium Health LLC, Tranche B Term Loan, 5.25%, 4/16/21 United States 21,607,598 9,291,267 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Surgery Centers Holdings Inc., Second Lien Term Loan, 8.50%, 11/03/21 United States 671,755 671,755 Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States 20,832,247 20,799,436 U.S. Renal Care Inc., Tranche B-2 Term Loan, 4.25%, 7/03/19 United States 12,393,050 12,420,166 113,509,146 Household & Personal Products 0.7% j FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 55,270,595 52,852,507 j Spectrum Brands Inc., Initial Term Loans, 5.25%, 6/23/22 United States 9,846,668 9,902,055 62,754,562 Materials 3.4% b Appvion Inc., Term Loan, 5.75%, 6/28/19 United States 29,863,956 28,109,449 Atkore International Inc., Second Lien Initial Term Loan, 7.75%, 10/09/21 United States 1,941,300 1,834,528 j Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States 24,742,590 24,794,129 Term Loan C, 8.00%, 5/01/19 United States 32,726,950 32,795,120 CD&R Millennium U.S. Acquico LLC, Second Lien Initial Term Loan, 8.75%, 7/31/22 United States 4,271,613 4,228,896 j The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States 36,479,076 35,171,921 Coveris Holdings SA, Term B-1 Loans, 4.50%, 5/08/19 Luxembourg 30,123,079 30,311,349 Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 33,867,221 33,189,876 j FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 24,629,217 20,244,699 HII Holding Corp. (Houghton International), Second Lien Term Loan, 9.75%, 12/21/20 United States 4,981,150 4,993,603 Huntsman International LLC, Extended Term B Dollar Loan, 2.742%, 4/19/17 United States 4,483,400 4,482,700 Ineos U.S. Finance LLC, Dollar Term Loan, 4.25%, 3/31/22 United States 4,077,792 4,092,354 Nexeo Solutions LLC, Term B-1 Loan, 5.00%, 9/08/17 United States 1,124,914 1,113,665 Term B-3 Loan, 5.00%, 9/08/17 United States 1,097,771 1,084,964 Novelis Inc., Initial Term Loan, 4.00%, 6/02/22 Canada 8,324,405 8,331,065 OCI Beaumont LLC, Term B-3 Loan, 5.50%, 8/20/19 United States 16,548,555 16,941,583 Oxbow Carbon LLC, Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 2,892,308 2,733,231 OXEA GmbH, Second Lien Term Loan, 8.25%, 7/15/20 Luxembourg 12,485,302 11,829,824 Solenis International LP and Solenis Holdings 3 LLC, Second Lien Term Loan, 7.75%, 7/31/22 United States 1,665,600 1,618,755 Tronox Pigments (Netherlands) BV, New Term Loan, 4.25%, 3/19/20 Netherlands 4,845,082 4,645,222 f Walter Energy Inc., B Term Loan, 3.25%, 4/02/18 United States 31,225,502 15,878,168 288,425,101 Media 1.7% AMC Entertainment Inc., Initial Term Loan, 3.50%, 4/30/20 United States 4,079,882 4,092,101 Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 27,221,300 27,384,192 j Charter Communications Operating LLC (CCO Safari), Term Loan H, 4.75%, 7/23/21 United States 3,811,905 3,818,458 Term Loan I, 5.00%, 1/30/23 United States 2,545,369 2,553,779 Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 14,525,506 13,436,093 MediArena Acquisition BV, Second Lien Dollar Term B Loan, 10.00%, 8/13/22 Netherlands 856,250 822,000 Radio One Inc., Term Loan B, 4.79%, 12/31/18 United States 69,578,879 70,926,970 UPC Financing Partnership (UPC Broadband Holdings BV), Facility AH, 3.25%, 6/30/21 Netherlands 12,556,661 12,480,429 Virgin Media Bristol LLC, F Facility, 3.50%, 6/30/23 United States 5,952,791 5,940,701 141,454,723 Pharmaceuticals, Biotechnology & Life Sciences 1.1% j Endo Luxembourg Finance Co. and Endo LLC, Term Loan B, 3.25%, 7/01/22 United States 15,821,798 15,914,498 Grifols Worldwide Operations USA Inc., US Tranche B Term Loan, 3.19%, 2/27/21 United States 30,599,303 30,733,175 Valeant Pharmaceuticals International Inc., Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 United States 13,870,000 13,889,071 Series F-1 Tranche B Term Loan, 4.00%, 4/01/22 United States 34,727,254 34,930,478 95,467,222 Real Estate 0.1% Capital Automotive LP, Second Lien Term Loan, 6.00%, 4/30/20 United States 4,432,500 4,511,917 Retailing 1.2% j Ascena Retail Group Inc., Tranche B Term Loan, 6.75%, 8/17/22 United States 38,604,714 38,025,644 BJ's Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, 3/26/20 United States 27,346,351 27,602,724 j Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 31,283,107 29,425,672 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 6,798,073 6,844,810 101,898,850 Semiconductors & Semiconductor Equipment 0.1% M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States 4,731,408 4,743,237 Software & Services 1.5% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 47,188,807 43,248,541 MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 50,844,648 48,302,416 Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/29/19 United States 26,736,732 24,581,083 Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 United States 15,025,339 15,222,546 131,354,586 Technology Hardware & Equipment 0.1% CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 2,326,650 2,336,829 CommScope Inc., Tranche 5 Term Loan, 3.75%, 12/29/22 United States 4,033,648 4,052,134 Dell International LLC, Term B-2 Loan, 4.00%, 4/29/20 United States 3,061,477 3,064,241 9,453,204 Telecommunication Services 0.2% Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 13,643,323 13,526,072 j Zayo Group LLC, 2021 Term Loans, 5.00%, 5/06/21 United States 6,667,531 6,655,863 20,181,935 Transportation 0.2% Navios Maritime Midstream Partners LP, Initial Term Loan, 5.50%, 6/18/20 Marshall Islands 13,534,743 13,703,927 Utilities 0.2% Calpine Construction Finance Co. LP, Term B-1 Loan, 3.00%, 5/03/20 United States 12,145,847 12,057,280 Term B-2 Loan, 3.25%, 1/31/22 United States 3,029,625 3,006,903 Calpine Corp., Term Loan (B5), 3.50%, 5/27/22 United States 5,185,994 5,175,912 20,240,095 Total Senior Floating Rate Interests (Cost $1,738,365,048) 1,683,562,587 Foreign Government and Agency Securities 16.5% Government of Hungary, 7.75%, 8/24/15 Hungary 57,900,000 HUF 207,730 5.50%, 2/12/16 Hungary 1,619,020,000 HUF 5,926,220 5.50%, 12/22/16 Hungary 584,040,000 HUF 2,218,798 6.50%, 6/24/19 Hungary 721,600,000 HUF 2,948,855 7.50%, 11/12/20 Hungary 8,507,000,000 HUF 37,137,984 5.375%, 2/21/23 Hungary 16,250,000 17,757,594 A, 6.75%, 11/24/17 Hungary 3,905,920,000 HUF 15,578,093 A, 5.50%, 12/20/18 Hungary 426,500,000 HUF 1,679,647 A, 7.00%, 6/24/22 Hungary 11,570,000 HUF 50,489 A, 6.00%, 11/24/23 Hungary 2,015,870,000 HUF 8,465,580 senior note, 6.375%, 3/29/21 Hungary 10,320,000 11,826,049 senior note, 5.75%, 11/22/23 Hungary 5,000,000 5,593,325 Government of Indonesia, FR28, 10.00%, 7/15/17 Indonesia 10,200,000,000 IDR 784,060 FR34, 12.80%, 6/15/21 Indonesia 169,210,000,000 IDR 15,016,186 FR36, 11.50%, 9/15/19 Indonesia 35,400,000,000 IDR 2,909,972 FR39, 11.75%, 8/15/23 Indonesia 29,150,000,000 IDR 2,539,752 FR44, 10.00%, 9/15/24 Indonesia 8,340,000,000 IDR 668,408 senior note, FR70, 8.375%, 3/15/24 Indonesia 265,000,000,000 IDR 19,295,869 Government of Malaysia, 3.835%, 8/12/15 Malaysia 52,480,000 MYR 13,744,703 4.72%, 9/30/15 Malaysia 106,594,000 MYR 27,986,856 3.197%, 10/15/15 Malaysia 126,590,000 MYR 33,162,337 senior bond, 4.24%, 2/07/18 Malaysia 64,800,000 MYR 17,376,886 senior note, 3.172%, 7/15/16 Malaysia 338,100,000 MYR 88,645,234 Government of Mexico, 8.00%, 12/17/15 Mexico 9,037,850 k MXN 57,078,988 6.25%, 6/16/16 Mexico 12,628,270 k MXN 80,183,635 7.25%, 12/15/16 Mexico 11,765,870 k MXN 76,363,856 Government of Poland, 6.25%, 10/24/15 Poland 70,991,000 PLN 19,019,840 5.00%, 4/25/16 Poland 11,250,000 PLN 3,054,969 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) 4.75%, 10/25/16 Poland 265,000,000 PLN 72,866,129 g FRN, 1.79%, 1/25/17 Poland 7,098,000 PLN 1,882,747 g FRN, 1.79%, 1/25/21 Poland 7,201,000 PLN 1,888,397 Strip, 1/25/16 Poland 67,525,000 PLN 17,772,097 d Government of Portugal, 144A, 5.125%, 10/15/24 Portugal 50,000,000 53,013,000 d Government of Serbia, senior note, 144A, 4.875%, 2/25/20 Serbia 29,400,000 29,808,072 7.25%, 9/28/21 Serbia 21,490,000 24,255,441 Government of Singapore, senior note, 1.125%, 4/01/16 Singapore 135,000,000 SGD 98,574,553 Government of Sri Lanka, A, 11.00%, 8/01/15 Sri Lanka 601,300,000 LKR 4,496,626 A, 6.40%, 8/01/16 Sri Lanka 48,100,000 LKR 358,963 A, 8.00%, 11/15/18 Sri Lanka 198,900,000 LKR 1,490,605 A, 9.00%, 5/01/21 Sri Lanka 220,720,000 LKR 1,670,340 B, 6.40%, 10/01/16 Sri Lanka 45,400,000 LKR 338,291 B, 8.50%, 7/15/18 Sri Lanka 54,290,000 LKR 412,599 C, 8.50%, 4/01/18 Sri Lanka 24,240,000 LKR 185,172 D, 8.50%, 6/01/18 Sri Lanka 162,140,000 LKR 1,233,284 Government of the Philippines, senior bond, 7.00%, 1/27/16 Philippines 934,290,000 PHP 20,793,736 senior bond, 9.125%, 9/04/16 Philippines 41,860,000 PHP 969,807 senior note, 1.625%, 4/25/16 Philippines 1,442,450,000 PHP 31,430,595 b Government of Ukraine, 144A, 9.25%, 7/24/17 Ukraine 23,720,000 14,009,625 144A, 7.75%, 9/23/20 Ukraine 25,000,000 14,462,875 senior bond, 144A, 7.80%, 11/28/22 Ukraine 26,860,000 15,813,825 senior note, 144A, 6.75%, 11/14/17 Ukraine 900,000 531,563 senior note, 144A, 7.95%, 2/23/21 Ukraine 13,970,000 8,312,150 senior note, 144A, 7.50%, 4/17/23 Ukraine 12,000,000 7,102,500 l Government of Uruguay, senior bond, Index Linked, 5.00%, 9/14/18 Uruguay 147,586,457 UYU 5,169,643 4.375%, 12/15/28 Uruguay 1,834,760,920 UYU 58,990,461 Korea Monetary Stabilization Bond, senior note, 2.80%, 8/02/15 South Korea 29,565,730,000 KRW 25,358,293 2.81%, 10/02/15 South Korea 23,911,000,000 KRW 20,552,119 2.07%, 12/02/16 South Korea 73,000,000,000 KRW 62,983,853 Korea Treasury Bond, senior note, 2.75%, 12/10/15 South Korea 53,650,740,000 KRW 46,216,475 3.00%, 12/10/16 South Korea 65,000,000,000 KRW 56,773,431 Nota Do Tesouro Nacional, 9.762%, 1/01/17 Brazil 142,250 m BRL 39,864,361 10.00%, 1/01/23 Brazil 52,000 m BRL 13,247,060 n Index Linked, 6.00%, 8/15/16 Brazil 4,799 m BRL 3,719,786 n Index Linked, 6.00%, 8/15/18 Brazil 34,550 m BRL 26,774,176 n Index Linked, 6.00%, 5/15/23 Brazil 19,500 m BRL 14,750,026 senior note, 10.00%, 1/01/19 Brazil 25,000 m BRL 6,782,178 Uruguay Notas del Tesoro, 10.25%, 8/22/15 Uruguay 395,600,000 UYU 13,858,493 9.50%, 1/27/16 Uruguay 50,700,000 UYU 1,778,503 7, 13.25%, 4/08/18 Uruguay 220,000,000 UYU 7,624,004 l 18, Index Linked, 2.25%, 8/23/17 Uruguay 123,628,500 UYU 4,050,026 Uruguay Treasury Bill, Strip, 8/20/15 Uruguay 445,261,000 UYU 15,531,797 Total Foreign Government and Agency Securities (Cost $1,673,287,615) 1,414,919,592 U.S. Government and Agency Securities 3.1% U.S. Treasury Bond, 4.50%, 5/15/17 United States 8,000,000 8,548,752 7.125%, 2/15/23 United States 3,000,000 4,095,000 6.25%, 8/15/23 United States 4,000,000 5,260,624 6.875%, 8/15/25 United States 1,000,000 1,429,062 6.50%, 11/15/26 United States 34,000,000 48,556,250 5.25%, 2/15/29 United States 1,750,000 2,336,250 U.S. Treasury Note, 4.75%, 8/15/17 United States 7,000,000 7,576,954 3.875%, 5/15/18 United States 22,000,000 23,789,216 3.75%, 11/15/18 United States 39,000,000 42,357,666 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) 2.75%, 2/15/24 United States 33,000,000 34,650,000 2.50%, 5/15/24 United States 64,000,000 65,875,008 l Index Linked, 2.125%, 1/15/19 United States 8,859,485 9,555,096 l Index Linked, 0.625%, 7/15/21 United States 10,549,387 10,829,599 Total U.S. Government and Agency Securities (Cost $261,722,848) 264,859,477 Asset-Backed Securities and Commercial Mortgage-Backed Securities 6.5% Banks 3.6% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States 25,977,000 26,504,073 g Bear Stearns Adjustable Rate Mortgage Trust, 2004-4, A6, FRN, 2.679%, 6/25/34 United States 18,235,824 18,450,094 Bear Stearns Commercial Mortgage Securities Inc., g 2006-PW11, AJ, FRN, 5.43%, 3/11/39 United States 19,604,000 19,919,428 g 2006-PW12, AJ, FRN, 5.755%, 9/11/38 United States 20,666,000 21,030,094 2006-PW13, AJ, 5.611%, 9/11/41 United States 30,225,000 30,662,235 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 United States 17,791,000 17,768,530 g 2007-C6, AM, FRN, 5.711%, 6/10/17 United States 25,650,000 27,095,814 2015-GC27, A5, 3.137%, 2/10/48 United States 6,739,800 6,717,653 g Citigroup/Deutsche Bank Commercial Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 United States 21,795,000 21,120,554 Countrywide Asset-Backed Certificates, 2005-11, AF4, 5.21%, 3/25/34 United States 2,800,000 2,734,043 CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50 United States 6,110,000 6,306,232 Greenwich Capital Commercial Funding Corp., g 2006-GG7, AJ, FRN, 5.819%, 7/10/38 United States 27,020,000 27,338,904 2007-GG9, AM, 5.475%, 3/10/39 United States 6,165,000 6,426,257 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 17,740,000 18,236,897 g 2006-LDP7, AJ, FRN, 5.905%, 4/15/45 United States 15,080,000 15,013,098 JPMBB Commercial Mortgage Securities Trust, 2015 C-28, A4, 3.227%, 10/15/48 United States 6,110,000 6,123,320 g Merrill Lynch Mortgage Investors Trust, 2005-A6, 2A3, FRN, 0.571%, 8/25/35 United States 4,586,534 4,171,214 g Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, FRN, 5.326%, 11/12/37 United States 2,875,000 2,887,699 g Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.413%, 3/12/44 United States 7,045,000 7,126,211 2007-IQ16, AM, FRN, 6.073%, 12/12/49 United States 3,102,000 3,397,528 2007-IQ16, AMA, FRN, 6.069%, 12/12/49 United States 12,415,000 13,352,984 Wells Fargo Commercial Mortgage Trust, 2014-LC16, A4, 3.548%, 8/15/50 United States 2,440,000 2,533,708 Wells Fargo Mortgage Backed Securities Trust, g 2004-W, A9, FRN, 2.626%, 11/25/34 United States 3,093,896 3,148,995 2007-3, 3A1, 5.50%, 4/25/37 United States 885,859 915,520 308,981,085 Diversified Financials 2.9% d,g ARES CLO XII Ltd., 2007-12A, B, 144A, FRN, 1.282%, 11/25/20 United States 3,840,000 3,791,386 d,g Atrium CDO Corp., 10A, C, 144A, FRN, 2.889%, 7/16/25 United States 13,950,000 13,774,090 d,g Atrium XI, 11A, C, 144A, FRN, 3.494%, 10/23/25 Cayman Islands 15,440,000 15,487,555 d,g BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 2.658%, 5/26/35 United States 9,473,234 9,044,760 d,g Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.895%, 1/27/25 Cayman Islands 11,250,000 10,957,050 d,g Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 0.626%, 3/11/21 United States 3,881,000 3,693,587 d,g Cent CLO LP, 2013-17A, D, 144A, FRN, 3.174%, 1/30/25 Cayman Islands 7,450,980 7,469,533 d,g CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 0.695%, 7/26/21 United States 5,130,000 5,006,162 d,g ColumbusNova CLO Ltd., 2007-2A, A2, 144A, FRN, 1.289%, 10/15/21 United States 2,680,000 2,631,760 d,g CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.498%, 10/20/43 United States 4,864,480 4,855,213 d,g,j Cumberland Park CDO Ltd., 2015-2A, B, 144A, FRN, 2.395%, 7/20/26 Cayman Islands 12,270,000 12,230,061 d,g,j Cumberland Park CLO Ltd., 2015-2A, C, 144A, FRN, 3.145%, 7/20/26 Cayman Islands 1,850,000 1,843,629 d,g Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.739%, 7/15/26 Cayman Islands 17,000,000 17,004,930 B, 144A, FRN, 2.339%, 7/15/26 United States 4,320,500 4,318,642 C, 144A, FRN, 3.289%, 7/15/26 United States 1,420,629 1,421,510 g FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 2.391%, 2/25/24 United States 13,000,000 13,127,088 2014-HQ2, M2, FRN, 2.391%, 9/25/24 United States 14,600,000 14,622,294 2015-HQ1, M2, FRN, 2.391%, 3/25/25 United States 9,200,000 9,247,191 d G-Force LLC, 2005-RRA, C, 144A, 5.20%, 8/22/36 United States 11,144,000 10,873,702 d,g Gleneagles CLO Ltd., 2005-1A, A2, 144A, FRN, 0.678%, 11/01/17 United States 8,002,000 7,988,717 g Impac Secured Assets Trust, 2007-2, FRN, 0.441%, 4/25/37 United States 4,132,037 3,833,386 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) d,g Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.189%, 4/15/24 Cayman Islands 2,740,000 2,733,342 2013-2A, B, 144A, FRN, 2.975%, 4/25/25 United States 10,770,000 10,681,040 d,g Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 1.636%, 3/17/32 United States 9,123,273 9,171,599 g MortgageIT Trust, 05-5, A1, FRN, 0.451%, 12/25/35 United States 4,023,909 3,671,881 2004-1, A2, FRN, 1.091%, 11/25/34 United States 4,984,951 4,789,915 d,g Newcastle CDO Ltd., 2004-5A, 1, 144A, FRN, 0.622%, 12/24/39 United States 1,222,755 1,212,178 g Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 0.501%, 11/25/35 United States 7,551,119 7,145,261 Residential Asset Securities Corp., 2004-KS1, AI4, 4.213%, 4/25/32 United States 27,901 27,888 g Structured Asset Mortgage Investments Trust, 2003-AR2, A1, FRN, 0.928%, 12/19/33 United States 6,445,311 6,220,917 g Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 1.687%, 2/25/35 United States 4,586,317 4,435,533 g,o Talisman 6 Finance, Reg S, FRN, 0.161%, 10/22/16 Germany 397,950 EUR 431,699 g Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.146%, 4/25/45 United States 6,908,649 6,866,976 2005-2, A1, FRN, 2.304%, 7/25/45 United States 3,692,179 3,599,374 d,g Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 0.503%, 8/01/22 United States 11,092,808 10,940,503 245,150,352 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $544,890,027) 554,131,437 Mortgage-Backed Securities 3.1% g Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.0% † FHLMC, 2.348%, 1/01/33 United States 101,069 105,791 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 0.4% FHLMC Gold 15 Year, 4.50%, 10/01/18 - 9/01/19 United States 570,568 596,116 FHLMC Gold 15 Year, 5.00%, 12/01/17 - 7/01/22 United States 735,940 781,603 FHLMC Gold 15 Year, 5.50%, 7/01/17 - 2/01/19 United States 67,845 70,304 j FHLMC Gold 30 Year, 3.50%, 8/01/45 United States 21,991,000 22,797,624 FHLMC Gold 30 Year, 4.50%, 10/01/40 United States 365,489 397,496 FHLMC Gold 30 Year, 5.00%, 5/01/27 - 2/01/38 United States 2,764,389 3,050,880 FHLMC Gold 30 Year, 5.50%, 6/01/33 - 6/01/36 United States 1,788,206 2,010,742 FHLMC Gold 30 Year, 6.00%, 6/01/33 - 6/01/37 United States 568,884 643,996 FHLMC Gold 30 Year, 6.50%, 10/01/21 - 6/01/36 United States 383,523 438,891 FHLMC Gold 30 Year, 7.00%, 9/01/21 - 8/01/32 United States 51,662 56,732 FHLMC Gold 30 Year, 7.50%, 1/01/26 - 1/01/31 United States 10,735 12,593 FHLMC Gold 30 Year, 8.00%, 11/01/25 - 1/01/26 United States 261 273 FHLMC Gold 30 Year, 9.00%, 12/01/24 United States 151 177 30,857,427 g Federal National Mortgage Association (FNMA) Adjustable Rate 0.0% † FNMA, 2.31%, 12/01/34 United States 283,015 302,250 FNMA, 2.42%, 4/01/20 United States 70,337 72,160 374,410 Federal National Mortgage Association (FNMA) Fixed Rate 2.3% j FNMA 15 Year, 2.50%, 7/01/27 - 8/01/30 United States 47,583,519 48,327,049 FNMA 15 Year, 4.50%, 3/01/20 United States 102,880 107,393 FNMA 15 Year, 5.00%, 1/01/18 - 6/01/18 United States 127,916 133,926 FNMA 15 Year, 5.50%, 8/01/15 - 4/01/22 United States 740,818 766,716 FNMA 15 Year, 6.00%, 7/01/16 - 10/01/16 United States 4,331 4,388 j FNMA 30 Year, 3.00%, 8/01/45 United States 47,933,000 48,270,071 j FNMA 30 Year, 3.50%, 8/01/45 United States 75,315,000 78,224,632 j FNMA 30 Year, 4.00%, 8/01/45 United States 4,900,000 5,215,246 FNMA 30 Year, 4.50%, 3/01/28 - 2/01/41 United States 984,073 1,070,596 FNMA 30 Year, 5.00%, 9/01/23 - 10/01/35 United States 2,998,624 3,319,096 FNMA 30 Year, 5.50%, 9/01/33 - 12/01/35 United States 2,584,197 2,920,212 FNMA 30 Year, 6.00%, 6/01/34 - 5/01/38 United States 4,894,316 5,577,423 FNMA 30 Year, 6.50%, 3/01/28 - 10/01/37 United States 844,025 970,322 FNMA 30 Year, 7.50%, 10/01/29 United States 11,073 13,634 FNMA 30 Year, 8.00%, 1/01/25 - 5/01/26 United States 5,255 6,206 FNMA 30 Year, 8.50%, 7/01/25 United States 550 570 194,927,480 Government National Mortgage Association (GNMA) Fixed Rate 0.4% GNMA I SF 30 Year, 5.00%, 6/15/34 - 7/15/34 United States 288,768 323,225 GNMA I SF 30 Year, 5.50%, 2/15/33 - 6/15/36 United States 841,565 961,053 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) GNMA I SF 30 Year, 6.00%, 8/15/36 United States 77,483 89,486 GNMA I SF 30 Year, 6.50%, 12/15/28 - 3/15/32 United States 62,276 71,120 GNMA I SF 30 Year, 7.00%, 11/15/27 - 5/15/28 United States 27,691 30,613 GNMA I SF 30 Year, 7.50%, 9/15/23 - 5/15/27 United States 3,646 4,122 GNMA I SF 30 Year, 8.00%, 2/15/25 - 9/15/27 United States 5,097 5,736 GNMA I SF 30 Year, 8.50%, 8/15/24 United States 86 97 GNMA I SF 30 Year, 9.00%, 1/15/25 United States 328 330 GNMA I SF 30 Year, 9.50%, 6/15/25 United States 554 557 j GNMA II SF 30 Year, 3.00%, 8/01/45 United States 5,300,000 5,394,406 j GNMA II SF 30 Year, 3.50%, 8/01/45 United States 29,575,000 30,909,339 GNMA II SF 30 Year, 5.00%, 9/20/33 - 11/20/33 United States 444,945 496,498 GNMA II SF 30 Year, 5.50%, 6/20/34 United States 219,657 249,522 GNMA II SF 30 Year, 6.00%, 11/20/34 United States 192,801 223,981 GNMA II SF 30 Year, 6.50%, 7/20/28 - 12/20/31 United States 106,940 125,538 GNMA II SF 30 Year, 7.50%, 4/20/32 United States 26,986 31,339 38,916,962 Total Mortgage-Backed Securities (Cost $261,004,739) 265,182,070 Municipal Bonds 4.0% Arkansas State GO, Four-Lane Highway Construction and Improvement Bonds, 3.25%, 6/15/22 United States 7,300,000 7,844,069 California State GO, Build America Bonds, Various Purpose, 7.625%, 3/01/40 United States 6,200,000 9,103,398 Various Purpose, 5.25%, 11/01/40 United States 3,375,000 3,879,799 Various Purpose, 7.60%, 11/01/40 United States 15,000,000 22,389,150 Various Purpose, Refunding, 5.25%, 3/01/38 United States 7,220,000 7,854,710 Various Purpose, Refunding, 5.00%, 4/01/38 United States 20,000,000 21,624,800 Various Purpose, Refunding, NATL Insured, 4.50%, 12/01/32 United States 1,815,000 1,891,593 Various Purpose, Series 1, AGMC Insured, Pre-Refunded, 4.75%, 9/01/31 United States 1,755,000 1,800,542 Chicago GO, Build America Bonds, Direct Payment, Taxable Project, Series B, 7.517%, 1/01/40 United States 3,905,000 3,888,638 Taxable Project, Series B, 6.034%, 1/01/42 United States 4,975,000 4,119,549 Colorado State ISD, GO, Mitchell and Scurry Counties, School Building, PSF Guarantee, 5.00%, 8/15/43 United States 3,105,000 3,465,304 Evansville Local Public Improvement Bond Bank Revenue, Sewage Works Project, Series A, 5.00%, 7/01/36 United States 6,320,000 6,985,559 Florida Hurricane Catastrophe Fund Finance Corp. Revenue, Series A, 2.995%, 7/01/20 United States 30,000,000 30,644,100 Illinois State GO, Build America Bonds, 7.35%, 7/01/35 United States 8,000,000 8,786,480 Massachusetts State GO, Consolidated Loan of 2014, Series A, 4.50%, 12/01/43 United States 18,300,000 19,371,648 Minnesota State GO, Various Purpose, Refunding, Series F, 4.00%, 10/01/24 United States 21,400,000 24,295,206 Nassau County GO, General Improvement Bonds, Series B, 5.00%, 4/01/39 United States 12,500,000 13,678,875 4/01/43 United States 13,000,000 14,036,100 New Jersey EDA Revenue, School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/30 United States 5,200,000 5,419,336 New York City HDC Revenue, Series B1, 5.00%, 7/01/33 United States 3,500,000 3,942,085 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Fiscal 2014, Refunding, Series BB, 5.00%, 6/15/46 United States 22,685,000 25,037,662 New York State Urban Development Corp. Revenue, State Personal Income Tax, General Purpose, Series C, 5.00%, 3/15/29 United States 19,500,000 22,537,515 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Ninety-First Series, 4.823%, 6/01/45 United States 35,000,000 35,255,150 Puerto Rico Electric Power Authority Power Revenue, Series A, 6.75%, 7/01/36 United States 30,900,000 18,153,750 Series XX, 5.25%, 7/01/40 United States 15,000,000 8,812,500 Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 5.75%, 8/01/37 United States 5,000,000 1,950,000 6.50%, 8/01/44 United States 18,300,000 7,594,500 South Carolina State Public Service Authority Revenue, Refunding, Series B, 5.00%, 12/01/38 United States 7,200,000 7,935,336 Total Municipal Bonds (Cost $336,700,559) 342,297,354 Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Shares Escrows and Litigation Trusts 0.0% a,i Comfort Co. Inc., Escrow Account United States  a,i NewPage Corp., Litigation Trust United States  Total Escrows and Litigation Trusts (Cost $)  Total Investments before Short Term Investments (Cost $8,377,352,269) Principal Amount * Short Term Investments 9.8% Foreign Government and Agency Securities (Cost $29,798,423) 0.3% Korea Monetary Stabilization Bond, senior note, 2.79%, 6/02/16 South Korea KRW Total Investments before Money Market Funds (Cost $8,407,150,692) Shares Money Market Funds (Cost $813,255,850) 9.5% a,p Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $9,220,406,542) 102.1% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At July 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. c The security is owned by FT Holdings Corporation II, a wholly-owned subsidiary of the Fund. See Note 9. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2015, the aggregate value of these securities was $1,629,005,164, representing 19.04% of net assets. e Perpetual security with no stated maturity date. f Defaulted security or security for which income has been deemed uncollectible. g The coupon rate shown represents the rate at period end. h Income may be received in additional securities and/or cash. i Security has been deemed illiquid because it may not be able to be sold within seven days. At July 31, 2015, the aggregate value of these securities was $929,924, representing 0.01% of net assets. j A portion or all of the security purchased on a when-issued, delayed delivery, or to-be-announced (TBA) basis. k Principal amount is stated in 100 Mexican Peso Units. l Principal amount of security is adjusted for inflation. m Principal amount is stated in 1,000 Brazilian Real Units. n Redemption price at maturity is adjusted for inflation. o Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At July 31, 2015, the value of this security was $431,699, representing 0.01% of net assets. p Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) At July 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro DBAB Buy 8,992,805 $ 9,998,201 8/27/15 $ - $ (116,635 ) Euro DBAB Sell 56,259,845 64,283,847 8/27/15 2,463,830 - Euro JPHQ Sell 20,514,800 23,484,625 8/27/15 942,343 - Japanese Yen DBAB Sell 2,240,500,000 19,129,952 8/27/15 1,043,616 - Japanese Yen HSBC Sell 286,000,000 2,443,672 8/27/15 134,949 - Japanese Yen JPHQ Sell 605,200,000 5,171,045 8/27/15 285,595 - British Pound DBAB Buy 6,992,149 10,913,347 9/17/15 63 - British Pound DBAB Sell 6,992,149 10,795,879 9/17/15 - (117,531 ) Chilean Peso DBAB Buy 9,592,750,000 15,154,423 9/17/15 - (993,962 ) Chilean Peso JPHQ Buy 937,202,000 1,488,213 9/17/15 - (104,750 ) Chilean Peso MSCO Buy 881,530,000 1,397,812 9/17/15 - (96,530 ) Euro BZWS Sell 667,313 758,788 9/17/15 25,294 - Euro DBAB Buy 2,493,833 2,694,587 9/17/15 46,575 - Euro DBAB Sell 140,199,751 155,965,221 9/17/15 3,002,268 (1,141,256 ) Euro GSCO Sell 800,000 909,968 9/17/15 30,627 - Euro HSBC Sell 711,759 809,605 9/17/15 27,256 - Euro JPHQ Buy 4,530,000 4,997,949 9/17/15 - (18,681 ) Euro JPHQ Sell 9,285,384 10,561,029 9/17/15 354,757 - Japanese Yen DBAB Sell 15,346,163,000 129,210,515 9/17/15 5,281,333 - Japanese Yen HSBC Sell 561,900,000 4,740,372 9/17/15 202,703 - Japanese Yen JPHQ Sell 1,648,760,000 13,905,246 9/17/15 590,551 - Singapore Dollar DBAB Buy 26,357,820 19,403,578 9/17/15 - (220,023 ) Singapore Dollar HSBC Buy 3,182,000 2,344,101 9/17/15 - (28,201 ) Singapore Dollar JPHQ Buy 18,544,500 13,684,968 9/17/15 - (188,047 ) British Pound DBAB Buy 1,433,472 2,236,933 10/22/15 - (54 ) British Pound DBAB Sell 10,446,924 15,855,296 10/22/15 - (446,732 ) Chilean Peso CITI Buy 1,510,671,000 2,425,807 10/22/15 - (203,109 ) Chilean Peso DBAB Buy 3,025,000,000 4,853,979 10/22/15 - (403,203 ) Chilean Peso JPHQ Buy 9,080,770,800 14,575,876 10/22/15 - (1,215,055 ) Euro BZWS Sell 14,703,865 16,509,500 10/22/15 338,345 - Euro CITI Sell 4,494,237 5,041,365 10/22/15 98,651 - Euro DBAB Sell 39,442,630 44,184,818 10/22/15 806,232 - Euro GSCO Sell 9,398,000 10,540,421 10/22/15 204,600 - Euro JPHQ Sell 19,141,245 21,466,332 10/22/15 414,994 - Japanese Yen BZWS Sell 190,148,000 1,591,343 10/22/15 54,949 - Japanese Yen CITI Sell 100,563,000 839,340 10/22/15 26,792 - Japanese Yen DBAB Sell 5,554,349,000 46,386,746 10/22/15 1,507,669 - Japanese Yen HSBC Sell 467,487,000 3,902,066 10/22/15 124,776 - Japanese Yen JPHQ Sell 1,733,630,500 14,479,318 10/22/15 471,604 - Malaysian Ringgit JPHQ Buy 2,290,000 628,603 10/22/15 - (38,304 ) Chilean Peso DBAB Buy 2,000,000,000 3,117,693 12/17/15 - (190,377 ) Euro BZWS Sell 2,275,342 2,582,991 12/17/15 77,879 - Euro CITI Sell 10,316,000 11,712,900 12/17/15 355,163 - Euro DBAB Sell 47,162,026 53,548,708 12/17/15 1,624,136 - Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) Euro JPHQ Sell 7,402,120 8,402,887 12/17/15 253,281 - Indian Rupee DBAB Buy 1,472,000,000 22,333,485 12/17/15 119,725 - Japanese Yen BZWS Sell 386,912,500 3,161,954 12/17/15 31,730 - Japanese Yen DBAB Sell 12,762,115,000 104,295,042 12/17/15 1,046,163 - Japanese Yen JPHQ Sell 2,136,360,000 17,447,935 12/17/15 164,218 - Japanese Yen MSCO Sell 39,600,000 323,484 12/17/15 3,110 - Malaysian Ringgit DBAB Buy 706,000 186,995 12/17/15 - (5,858 ) Malaysian Ringgit HSBC Buy 1,130,000 298,271 12/17/15 - (8,350 ) Australian Dollar DBAB Sell 61,141,304 44,937,024 1/14/16 628,524 - Chilean Peso BZWS Buy 2,082,200,000 3,156,762 1/14/16 - (117,064 ) Chilean Peso DBAB Buy 5,456,000,000 8,323,417 1/14/16 - (358,481 ) Euro BZWS Sell 23,056,204 25,061,864 1/14/16 - (336,711 ) Euro DBAB Sell 36,168,381 39,354,815 1/14/16 - (488,054 ) Euro JPHQ Sell 10,916,222 11,875,922 1/14/16 - (149,322 ) Euro MSCO Sell 2,920,000 3,175,850 1/14/16 - (40,804 ) Indian Rupee CITI Buy 116,369,000 1,778,119 1/14/16 - (12,048 ) Indian Rupee DBAB Buy 2,529,734,000 38,710,543 1/14/16 - (318,093 ) Indian Rupee HSBC Buy 1,380,831,000 21,102,331 1/14/16 - (146,180 ) Indian Rupee JPHQ Buy 273,412,000 4,177,099 1/14/16 - (27,668 ) Japanese Yen BZWS Sell 1,046,497,000 8,450,167 1/14/16 - (21,974 ) Japanese Yen CITI Sell 1,022,550,000 8,257,332 1/14/16 - (20,941 ) Japanese Yen DBAB Sell 9,273,195,000 75,670,976 1/14/16 743,217 (145,381 ) Japanese Yen GSCO Sell 755,750,000 6,103,027 1/14/16 - (15,310 ) Japanese Yen HSBC Sell 1,157,280,000 9,343,452 1/14/16 - (25,556 ) Japanese Yen JPHQ Sell 1,197,711,000 9,670,580 1/14/16 - (25,747 ) Singapore Dollar HSBC Buy 3,878,300 2,820,377 1/14/16 - (4,761 ) Singapore Dollar JPHQ Buy 2,638,000 1,918,127 1/14/16 - (2,960 ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ 23,527,518 $ (7,793,713 ) Net unrealized appreciation (depreciation) $ 15,733,805 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) At July 31, 2015, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Periodic Upfront Counterparty a / Notional Payment Expiration Premiums Unrealized Unrealized Market Description Exchange Amount b Rate Date Paid (Received) Appreciation Depreciation Value Rating c OTC Swaps Contracts to Sell Protection d Traded Index MCDX.NA.24 CITI 30,000,000 1.00 % 6/20/20 $ 65,456 $ 609 $ - $ 66,065 Non Investment Grade MCDX.NA.24 GSCO 75,000,000 1.00 % 6/20/20 163,641 1,522 - 165,163 Non Investment Grade Net unrealized appreciation (depreciation) $ 2,131 a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives w ith the applicable counterparty exceeds the minimum transfer amount, w hich typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. The table below summarizes the cash and/or securities held as collateral for each applicable counterparty at period end. Counterparty Collateral Posted (Received) CITI (132,854 ) GSCO (330,000 ) Total collateral $ (462,854 ) b In U.S. dollars unless otherw ise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association w ith the contracts. c Based on internal ratings for index sw aps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index sw aps. A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citigroup, Inc. DBAB - Deutsche Bank AG GSCO - The Goldman Sachs Group, Inc. HSBC - HSBC Bank USA, N.A. JPHQ - JP Morgan Chase & Co. MSCO - Morgan Stanley Currency BRL - Brazilian Real EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah KRW - South Korean Won LKR - Sri Lankan Rupee Franklin Strategic Series Statement of Investments, July 31, 2015 (unaudited) (continued) MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar UYU - Uruguayan Peso Selected Portfolio AGMC - Assured Guaranty Municipal Corp. CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation EDA - Economic Development Authority ETF - Exchange Traded Fund FICO - Financing Corp. FRN - Floating Rate Note GO - General Obligation HDC - Housing Development Corp. ISD - Independent School District NATL - National Public Financial Guarantee Corp. PIK - Payment-In-Kind PSF - Permanent School Fund Franklin Strategic Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Series (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of nine separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. At July 31, 2015, the Funds received U.S. Government Agency Securities and U.S. Treasury Bonds and Notes as collateral for derivatives, as follows: Franklin Strategic Income Fund $2,283,829 Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds entered into credit default swap contracts primarily to manage exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Global Government Bond Fund  Forwards Franklin Strategic Income Fund  Forwards and swaps 4. MORTGAGE DOLLAR ROLLS Certain or all Funds enter into mortgage dollar rolls, typically on a to-be-announced basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At July 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Global Grow th Biotechnology Franklin Flex Cap Franklin Focused Government Opportunities Discovery Fund Growth Fund Core Equity Fund Bond Fund Fund Cost of investments $ 1,214,912,823 $ 2,160,498,618 $ 170,280,049 $ 11,701,062 $ 844,394,992 Unrealized appreciation $ 1,041,004,970 $ 1,191,774,608 $ 30,725,527 $ 39,044 $ 430,171,886 Unrealized depreciation (58,406,323 ) (8,176,081 ) (5,087,673 ) (553,046 ) (17,188,296 ) Net unrealized appreciation (depreciation) $ 982,598,647 $ 1,183,598,527 $ 25,637,854 $ (514,002 ) $ 412,983,590 Franklin Natural Franklin Small Cap Franklin Sm all-Mid Franklin Strategic Resources Fund Growth Fund Cap Grow th Fund Income Fund Cost of investments $ 674,659,086 $ 3,396,143,966 $ 2,925,946,786 $ 9,253,536,684 Unrealized appreciation $ 81,608,319 $ 665,525,416 $ 1,284,831,730 $ 156,771,237 Unrealized depreciation (153,637,997 ) (269,516,652 ) (107,376,612 ) (670,706,062 ) Net unrealized appreciation (depreciation) $ (72,029,678 ) $ 396,008,764 $ 1,177,455,118 $ (513,934,825 ) 6. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 7. RESTRICTED SECURITIES At July 31, 2015, the following Funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Acquisition Amount/Shares Issuer Dates Cost Value Franklin Biotechnology Discovery Fund 1,192,774 Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A 5/06/15 $ 13,716,901 $ 13,716,901 316,074 a Aduro Biotech Inc., 8.00%, cvt. pfd., D 12/18/14 854,316 5,370,274 80,195 Intarcia Therapeutics Inc., DD 3/26/14 2,597,516 2,959,997 409,274 NantKw est Inc., 144A 6/05/15 7,856,846 11,271,408 Total Restricted Securities (Value is 1.59% of Net Assets) $ 25,025,579 $ 33,318,580 Franklin Growth Opportunities Fund 395,765 Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A (Value is 0.36% of Net Assets) 5/06/15 $ 4,551,297 $ 4,551,297 Franklin Natural Resources Fund 199,375 Energy Coal Resources, 144A 11/16/05 - 5/05/06 $ 741,939 $ - 29,847 Energy Coal Resources, 144A, pfd. 3/17/09 2,376,164 - Total Restricted Securities (Value is 0.00% of Net Assets) $ 3,118,103 $ - a The Fund also invests in unrestricted securities of the issuer, valued at $3,735,826 as of July 31, 2015. 8. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for certain or all Funds for the three months ended July 31, 2015, were as shown below. Number of Number of Shares/Warrants Shares/Warrants Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Franklin Biotechnology Discovery Fund Non-Controlled Affiliates ARCA biopharma Inc. - 3,346,547 - 3,346,547 $ 3,580,805 $ - $ - ARCA biopharma Inc., w ts., 6/16/22 - 1,338,619 - 1,338,619 509,614 - - Heat Biologics Inc. 624,200 - - 624,200 3,988,638 - - Heron Therapeutics Inc. 1,664,710 33,200 (70,000 ) 1,627,910 - a - 650,927 Heron Therapeutics Inc., w ts., 144A, 7/01/16 278,594 - - 278,594 - a - - Total Affiliated Securities (Value is 0.38% of Net Assets) $ 8,079,057 $ - $ 650,927 Franklin Small Cap Growth Fund Non-Controlled Affiliates Altra Industrial Motion Corp. 1,302,100 287,100 - 1,589,200 $ 40,365,680 $ 228,315 $ - Aratana Therapeutics Inc. 2,013,519 155,800 - 2,169,319 38,223,401 - - Bazaarvoice Inc. 4,314,900 409,900 - 4,724,800 26,647,872 - - Callidus Softw are Inc. 2,907,900 257,900 - 3,165,800 52,552,280 - - Callon Petroleum Co. 4,435,282 390,600 - 4,825,882 31,561,269 - - The KEYW Holding Corp. 3,081,560 290,300 - 3,371,860 27,413,222 - - Lattice Semiconductor Corp. 7,451,500 1,143,700 - 8,595,200 42,288,384 - - M/I Homes Inc. 1,280,400 301,500 - 1,581,900 39,674,052 - - Nanometrics Inc. 2,431,800 162,900 - 2,594,700 35,495,496 - - Potbelly Corp. 1,640,851 61,700 - 1,702,551 23,222,796 - - Revance Therapeutics Inc. 1,344,100 103,900 (258,700 ) 1,189,300 - a - 391,965 Rex Energy Corp. 5,509,700 1,147,400 - 6,657,100 14,911,904 - - Sportsman's Warehouse Holdings Inc. 2,356,900 265,800 - 2,622,700 30,659,363 - - Tile Shop Holdings Inc. 2,625,700 267,222 - 2,892,922 41,310,926 - - US Ecology Inc. 1,024,990 115,600 - 1,140,590 52,341,675 205,306 - Zoe's Kitchen Inc. 1,025,400 79,400 (72,800 ) 1,032,000 46,285,200 - 607,445 Total Affiliated Securities (Value is 15.02% of Net Assets) $ 542,953,520 $ 433,621 $ 999,410 a As of July 31, 2015 no longer an affiliate. 9. INVESTMENTS IN FT HOLDINGS CORPORATION II (FT SUBSIDIARY) Franklin Strategic Income Fund invests in certain financial instruments through its investment in FT Subsidiary. FT Subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At July 31, 2015, FT Subsidiary’s investment, Turtle Bay Resort, as well as any other assets and liabilities of FT Subsidiary are reflected in the Fund’s Statement of Investments. 10. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2015, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: a Biotechnology $ 1,699,206,605 $ 8,148,513 $ 16,550,262 $ 1,723,905,380 Pharmaceuticals 214,351,832 - 24,988,309 239,340,141 Other Equity Investments b 70,968,003 - - 70,968,003 Short Term Investments 163,297,946 - - 163,297,946 Total Investments in Securities $ 2,147,824,386 $ 8,148,513 $ 41,538,571 $ 2,197,511,470 Franklin Flex Cap Grow th Fund Assets: Investments in Securities: Equity Investments: b $ 3,284,956,476 $ - $ - $ 3,284,956,476 Short Term Investments 59,140,669 - - 59,140,669 Total Investments in Securities $ 3,344,097,145 $ - $ - $ 3,344,097,145 Franklin Focused Core Equity Fund Assets: Investments in Securities: Equity Investments: b $ 181,671,728 $ - $ - $ 181,671,728 Short Term Investments 14,246,175 - - 14,246,175 Total Investments in Securities $ 195,917,903 $ - $ - $ 195,917,903 Franklin Global Government Bond Fund Assets: Investments in Securities: Foreign Government and Agency Securities $ - $ 7,546,304 $ - $ 7,546,304 U.S. Government and Agency Securities - 3,121,875 - 3,121,875 Short Term Investments 518,881 - - 518,881 Total Investments in Securities $ 518,881 $ 10,668,179 $ - $ 11,187,060 Other Financial Instruments Forw ard Exchange Contracts $ - $ 78,930 $ - $ 78,930 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 18,041 $ - $ 18,041 Franklin Grow th Opportunities Fund Assets: Investments in Securities: Equity Investments: a Health Care $ 322,307,925 $ - $ 4,551,297 $ 326,859,222 Other Equity Investments b 893,829,494 - - 893,829,494 Short Term Investments 36,689,866 - - 36,689,866 Total Investments in Securities $ 1,252,827,285 $ - $ 4,551,297 $ 1,257,378,582 Franklin Natural Resources Fund Assets: Investments in Securities Equity Investments: a Oil & Gas Exploration & Production $ 194,923,686 $ 2,188,956 $ 1,318,900 $ 198,431,542 Other Equity Investments b 379,848,675 - - c 379,848,675 Convertible Bonds - 3,054,705 - 3,054,705 Short Term Investments 21,294,487 - - 21,294,487 Total Investments in Securities $ 596,066,848 $ 5,243,661 $ 1,318,900 $ 602,629,409 Franklin Sm all Cap Grow th Fund Assets: Investments in Securities: Equity Investments: b $ 3,457,339,949 $ - $ - $ 3,457,339,949 Short Term Investments 334,812,781 - - 334,812,781 Total Investments in Securities $ 3,792,152,730 $ - $ - $ 3,792,152,730 Franklin Sm all-Mid Cap Grow th Fund Assets: Investments in Securities: Equity Investments: b $ 3,701,166,520 $ - $ - $ 3,701,166,520 Short Term Investments 300,607,683 101,627,701 - 402,235,384 Total Investments in Securities $ 4,001,774,203 $ 101,627,701 $ - $ 4,103,401,904 Franklin Strategic Income Fund Assets: Investments in Securities: Equity Investments: a Consumer Services $ - $ 14,159,096 $ - $ 14,159,096 Transportation - 3,738,712 - 3,738,712 All Other Equity Investments b 79,196,239 - - 79,196,239 Corporate Bonds - 3,275,708,031 - 3,275,708,031 Senior Floating Rate Interests - 1,682,632,663 929,924 1,683,562,587 Foreign Government and Agency Securities - 1,414,919,592 - 1,414,919,592 U.S. Government and Agency Securities - 264,859,477 - 264,859,477 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 554,131,437 - 554,131,437 Mortgage-Backed Securities - 265,182,070 - 265,182,070 Municipal Bonds - 342,297,354 - 342,297,354 Escrow s and Litigation Trusts - - - c - Short Term Investments 813,255,850 28,591,414 - 841,847,264 Total Investments in Securities $ 892,452,089 $ 7,846,219,846 $ 929,924 $ 8,739,601,859 Other Financial Instruments Forw ard Exchange Contracts $ - $ 23,527,518 $ - $ 23,527,518 Sw ap Contracts - 2,131 - 2,131 Total Other Financial Instruments $ - $ 23,529,649 $ - $ 23,529,649 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 7,793,713 $ - $ 7,793,713 a Includes common, preferred and convertible preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at July 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the three months ended July 31, 2015, is as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) on Beginning of Transfers Into Cost Basis Net Realized Gain Appreciation Balance at End of Assets Held at Period Period Purchases Sales (Out of) Level 3 Adjustments (Loss) (Depreciation) Period End Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: a Biotechnology $ 24,570,623 $ - $ - $ (5,065,932 ) $ - $ - $ (2,954,429 ) $ 16,550,262 $ (2,954,429 ) Pharmaceuticals - 21,573,747 - 3,414,562 24,988,309 3,414,562 Total Investments in Securities $ 24,570,623 $ 21,573,747 $ - $ (5,065,932 ) $ - $ - $ 460,133 $ 41,538,571 $ 460,133 a Includes common, preferred and convertible preferred stocks as w ell as other equity investments. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of July 31, 2015, are as follows: Impact to Fair Fair Value at Valuation Value if Input Description End of Period Technique Unobservable Inputs Amount/Range Increases a Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: b Biotechnology $ 10,913,447 Discounted Cash Flow Model Free Cash Flow $13,742.9 (mil) Increase Cost of Equity 12.5 % Decrease Probability Rate 75 % Increase Market comparables Discount for lack of marketability 10-35 % Decrease Pharmaceutical 11,271,408 Market comparables Discount for lack of marketability 10 % Decrease All Other Investments c 19,353,716 Total $ 41,538,571 a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes common and convertible preferred stocks. c Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include investments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. 11. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN STRATEGIC SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date September 24, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
